Exhibit 10.25

 

CREDIT AGREEMENT*

 

Dated as of September 21, 2001

 

Between

 

WILLIS LEASE FINANCE CORPORATION,

as Borrower

 

and

 

ABB CREDIT FINANS AB (publ)

 

--------------------------------------------------------------------------------

*              Portions of the material in this Exhibit have been redacted
pursuant to a request for confidential treatment, and the redacted material has
been filed separately with the Securities and Exchange Commission (the
"Commission").  An asterisk has been placed in the precise places in this
Agreement where we have redacted information, and the asterisk is keyed to a
legend which states that the material has been omitted pursuant to a request for
confidential treatment.

 


Schnader Harrison Segal & Lewis LLP

140 Broadway, Suite 3100

New York, NY 10005-9998

 


TABLE OF CONTENTS

 

SECTION 1 CERTAIN DEFINITIONS

 

1.1

Definitions.

 

1.2

Accounting Terms.

 

1.3

Construction.

SECTION 2 THE CREDIT

 

2.1

The Loans.

 

2.2

The Notes.

 

2.3

Funding Procedures.

 

2.4

Facility Fee.

 

2.5

Mandatory Prepayments.

 

2.6

Interest.

 

2.7

Blocked Account; Payments of Interest and Principal.

 

2.8

Loan Maturities.

 

2.9

Debt to Value Maintenance.

 

2.10

Voluntary Prepayments.

 

2.11

Payments.

 

2.12

Change in Circumstances, Yield Protection.

 

2.13

Illegality.

 

2.14

Taxes.

 

2.15

Maintenance Reserves; Security Deposits; Insurance Proceeds.

SECTION 3 REPRESENTATIONS AND WARRANTIES

 

3.1

Organization, Standing.

 

3.2

Corporate Authority, Validity, Etc.

 

3.3

Validity of Loan Documents.

 

3.4

Litigation.

 

3.5

ERISA.

 

3.6

Financial Statements.

 

3.7

No Material Adverse Change.

 

3.8

Not in Default, Judgments, Etc.

 

3.9

Taxes.

 

3.10

Permits, Licenses, Etc.

 

3.11

No Materially Adverse Contracts, Etc.

 

3.12

Compliance with Laws, Etc.

 

3.13

Solvency.

 

3.14

Use of Proceeds.

 

3.15

Depreciation Policies.

 

3.16

Disclosure Generally.

SECTION 4 CONDITIONS PRECEDENT

 

4.1

Conditions to the Effectiveness of the Agreement.

 

4.2

All Loans.


 

SECTION 5 AFFIRMATIVE COVENANTS

 

5.1

Financial Statements and Reports.

 

5.2

Corporate Existence.

 

5.3

ERISA.

 

5.4

Compliance with Regulations.

 

5.5

Conduct of Business; Permits and Approvals, Compliance with Laws.

 

5.6

Maintenance of Properties.

 

5.7

Maintenance of Insurance.

 

5.8

Payment of Taxes, Etc.

 

5.9

Notice of Events.

 

5.10

Inspection Rights.

 

5.11

Generally Accepted Accounting Principles.

 

5.12

Compliance with Material Contracts.

 

5.13

Use of Proceeds.

 

5.14

Further Assurances.

 

5.15

Placards.

 

5.16

Lease Event of Default.

 

5.17

Special Indemnification.

SECTION 6 NEGATIVE COVENANTS

 

6.1

Consolidation and Merger.

 

6.2

Liens.

 

6.3

Margin Stock.

 

6.4

Transfer of Assets; Nature of Business.

 

6.5

Accounting Change.

 

6.6

Transactions with Affiliates of the Borrower.

 

6.7

Restricted Payments.

 

6.8

Restriction on Amendment of this Agreement.

 

6.9

Change of Incorporation.

SECTION 7 FINANCIAL COVENANTS

 

7.1

No Losses.

 

7.2

Minimum Tangible Net Worth.

 

7.3

Leverage Ratio.

 

7.4

Adjusted Total Debt to Adjusted Tangible Net Worth.

 

7.5

Minimum Interest Coverage Ratio.

 

7.6

Investments in Unrestricted Subsidiaries.

SECTION 8 DEFAULT

 

8.1

Events of Default.

SECTION 9 COLLATERAL

 

9.1

Collateral.

 

9.2

Security Documents.

 

9.3

Release of Collateral.

SECTION 10 MISCELLANEOUS

 

10.1

Waiver.

 

10.2

Amendments.

 

10.3

GOVERNING LAW.

 

10.4

Participations and Assignments.

 

10.5

Captions.

 

10.6

Notices.

 

10.7

Application of Payments.

 

10.8

Expenses.

 

10.9

Survival of Warranties and Certain Agreements.

 

10.10

Severability.

 

10.11

No Fiduciary Relationship.

 

10.12

CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

 

10.13

WAIVER OF JURY TRIAL.

 

10.14

Counterparts; Effectiveness.

 

10.15

Use of Defined Terms.

 

10.16

Offsets.

 

10.17

Entire Agreement.

 

10.18

Confidentiality.

 

Exhibits

Exhibit A    Form of Beneficial Interest Pledge and Security Agreement

Exhibit B    Form of Compliance Certificate

Exhibit C    Form of Consent and Agreement

Exhibit D    Form of Note

Exhibit E    Form of Owner Trustee Mortgage

Exhibit F    Form of Security Agreement-Blocked Account

Exhibit G   Depreciation Policy

Exhibit H   Form of Request for Advance

 

Disclosure Schedule

 

Schedule 10.4

 


[Credit Agreement]

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of September 21, 2001 (this “Agreement”), is
entered into by and between WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (successor by merger to Willis Lease Finance Corporation, a
California corporation) (“Willis” or the “Borrower”), and ABB Credit Finans AB
(publ) (the “Lender”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower desires to have available to it a  credit facility (the
“Credit Facility”) which will be used for the purchase or refinance of Engines
(defined below).

 

WHEREAS, the Lender is willing to establish such Credit Facility and make loans
to the Borrower under the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and promises hereinafter set
forth and intending to be legally bound hereby, the parties hereto agree as
follows:

 

SECTION 1

CERTAIN DEFINITIONS

1.1           Definitions.

 

“Acceptable Manufacturer” shall mean CFM International, General Electric, Pratt
& Whitney, Rolls Royce and International Aero Engines.

 

“Adjusted Tangible Net Worth” shall mean Tangible Net Worth of the Willis
Companies, less any stockholder’s equity in any Unrestricted Subsidiaries where
the Debt of such Unrestricted Subsidiary is nonrecourse to the Borrower.

 

“Adjusted Total Debt” shall mean all Debt of the Willis Companies, less any Debt
to the extent such Debt is nonrecourse to the Borrower.

 

“Affiliate” shall mean, with respect to any Person, any other Person:  (i) which
directly or indirectly controls, or is controlled by, or is under common control
with such Person; (ii) which directly or indirectly beneficially owns or holds
ten percent (10%) or more of any class of voting stock of such Person; or (iii)
ten percent (10%) or more of whose voting stock is directly or indirectly
beneficially owned or held by such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

“Agreement” shall mean this Agreement, as amended, supplemented, modified,
replaced, substituted for or restated from time to time and all exhibits and
schedules attached hereto.

 

“Bank” shall mean California Bank & Trust.


“Beneficial Interest” shall mean a beneficial interest in a trust which owns one
or more Engines.

 

“Beneficial Interest Pledge Agreement” shall mean a Beneficial Interest Pledge
and Security Agreement substantially in form and substance attached hereto as
Exhibit A.

 

“Blocked Account” shall mean the following account maintained by the Borrower at
the Bank into which all payments made by or on behalf of the Borrower in payment
of the Loan shall be deposited:

 

ABA:                      121 002 042

Bank:                      California Bank & Trust

                                San Francisco, CA

Account:               1170011641

Acct Name:           Willis Lease Finance Corporation

 

“Blocked Account Agreement” shall mean the Three Party Deposit Account
Agreement-Blocked Account between the Bank, the Borrower and the Lender.

 

“Break Costs” shall have the meaning given such term in Section 2.10.

 

“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks in Stockholm, Sweden, San Francisco, California, U.S.A.
or New York, New York, U.S.A. are authorized or required to close under the laws
of either Sweden, the State of California, or the State of New York and a day on
which dealings in Dollar deposits are also carried on in the London interbank
market and banks are open for business in London (“London Business Day”).

 

“Capitalized Lease” shall mean all lease obligations of any Person for any
property (whether real, personal or mixed) which have been or should be
capitalized on the books of the lessee in accordance with Generally Accepted
Accounting Principles.

 

“Capitalized Lease Obligations” with respect to any Person, shall mean the
aggregate amount which, in accordance with GAAP, is required to be reported as a
liability on the balance sheet of such Person at such time in respect of such
Person’s interest as lessee under a Capitalized Lease.

 

“Change of Control” shall mean, with respect to the Borrower, any action
occurring or set of circumstances existing that would result in any Person or
group (other than Charles F. Willis IV, his trusts, family limited partnerships
or heirs and other than any member of the SwissAir Group pursuant to the
exercise of options outstanding on the date of this Agreement) beneficially
owning (as defined in Rule 13(d)-3 promulgated under the Securities Exchange Act
of 1934, as amended), directly or indirectly, an amount of the outstanding
capital stock of the Borrower entitling such Person or group to 30% or more of
the voting power of all the outstanding capital stock of the Borrower.  The
percentage of voting power shall be determined based on the number of votes a
holder of capital stock can cast in the election of directors, compared to the
total number of votes that all shareholders can cast in such election.


“Closing Date” shall mean the date on which this Agreement shall become
effective as determined in accordance with Section 4.1.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and all rules and regulations with respect thereto in effect from time to
time.

 

“Collateral” shall mean, collectively, the “Collateral”, (as such term is
defined in the Beneficial Interest Pledge Agreements executed, delivered and
outstanding from time to time) and the “Collateral” (as such term is defined in
the Owner Trustee Mortgages executed, delivered and outstanding from time to
time).

 

“Commitment Fee” shall mean the commitment fee payable by the Borrower pursuant
to Section 2.11(c).

 

“Compliance Certificate” shall mean a certificate in substantially the form
attached hereto as Exhibit B which shall be signed by the chief financial
officer, chief administrative officer or chief executive officer of Borrower.

 

“Consent and Agreement” shall mean a Consent and Agreement in substantially the
form attached hereto as Exhibit C in respect of each Lease between the Lender
and the Owner Trustee and the Lessee parties to such Lease.

 

"Contribution Agreement" shall have the meaning ascribed to such term in the
Other Facility Agreement.

 

 “Debt” shall mean, as to any Person at any time (without duplication) and, for
the Borrower, determined on a consolidated basis:  (i) all obligations of such
Person for borrowed money; (ii) all obligations of such Person evidenced by
bonds, notes, debentures, or other similar instruments; (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable of such Person arising in the ordinary course of business
which are not past due by more than ninety (90) days unless such trade accounts
payable are being contested in good faith by appropriate proceedings; (iv) all
Capitalized Lease Obligations of such Person; (v) all obligations of such Person
under guaranties, letters of credit, endorsements (other than for collection or
deposit in the ordinary course of business), assumptions or other contingent
obligations, in respect of, or to purchase or otherwise acquire, any obligation
or indebtedness of any other Person, or any other obligation, contingent or
otherwise, of such Person directly or indirectly protecting the holder of any
obligation or indebtedness of any other Person, contingent or otherwise, against
loss (whether by partnership arrangements, agreements to keep-well, to purchase
assets, goods, securities, or services, to take-or-pay or otherwise); (vi) all
obligations of any other Person secured by a Lien existing on property owned by
such Person, whether or not the obligations secured thereby have been assumed by
such Person or are non-recourse to the credit of such Person; (vii) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; (viii) the net present value of Operating Leases for
engines, aircraft and parts packages, using a 10% discount rate; and (ix) all
obligations with respect to deposits or maintenance reserves to the extent not
supported by cash reserved specifically therefor.


“Default Rate” on any Loan shall mean two percent (2%) per annum above the
Interest Rate then applicable to each Loan or portion thereof.

 

“Determination Date” shall have the meaning given such term in Section 2.9.

 

"Disclosure Schedule" shall mean the schedule referred to in Sections 3.4, 3.6,
3.9 and 3.16.

 

“Dollars” shall mean the lawful currency of the United States of America.

 

“EBIT” shall mean the sum of (i) Net Income less any extraordinary gain or loss
included in the calculation thereof, plus (ii) amounts deducted for interest
expense and income taxes.

 

“Eligibility Criteria” shall mean the applicable criteria set forth below to be
used to determine whether any Engine and the Lease thereof are eligible as
Collateral.

 

The Eligibility Criteria for an Engine are as follows:  *

 

The Eligibility Criteria for any Lease is as follows:  *

 

“Eligible Engines” shall mean Engines which meet all of the Eligibility Criteria
for Engines.

 

“Eligible Lease” shall mean a Lease of an Engine which meets all of the
Eligibility Criteria for Leases and in which *

 

“Engine” shall mean any Stage III engine owned by Borrower or an Owner Trustee
(acting pursuant to a Trust Agreement) designed or suitable for use to propel an
aircraft, whether or not subject to a Lease.

 

“Engine Records” shall mean all technical and other records in respect of an
Engine required by the manufacturer thereof or any applicable Governmental
Authority to be maintained.

 

“Environmental Control Statutes” shall mean each and every applicable federal,
state, county or municipal environmental statute, ordinance, rule, regulation,
order, directive or requirement, together with all successor statutes,
ordinances, rules, regulations, orders, directives or requirements, of any
Governmental Authority, including without limitation laws in any way related to
Hazardous Substances.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 

--------------------------------------------------------------------------------

*              This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.


“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Borrower within the meaning of Section
414(b) of the Code, or any trade or business which is under common control with
the Borrower within the meaning of Section 414(c) of the Code.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Facility Fee” shall mean an amount equal to one-half of one percent (0.50%) of
the Maximum Loan Commitment.

 

“Fair Market Value” shall mean with respect to an Engine, an amount as
determined by an appraiser to be the amount that would be obtained in an
arm’s-length cash transaction between willing, able and knowledgeable parties,
acting prudently, with an absence of duress and with a reasonable time period
available for marketing, adjusted to account for the maintenance status of such
Engine (which shall reflect any existing maintenance reserves).  In determining
such value, it will be assumed that (i) no value will be attributed to lease
payments made under the related Lease and (ii) no value shall be attributed to
any security deposit under the related Lease.  The appraiser shall be retained
by the Borrower and shall be reasonably acceptable to the Lender (such appraisal
fees to be paid by the Borrower).

 

“FAR” means the Federal Aviation Regulations issued by the Federal Aviation
Administration as in effect from time to time.

 

“Fiscal Quarter” shall mean a fiscal quarter of the Borrower, which shall be any
quarterly period ending on March 31, June 30, September 30 or December 31 of any
year.

 

“Fiscal Year” shall mean a fiscal year of the Borrower, which shall end on the
last day of December.

 

“Generally Accepted Accounting Principles” or “GAAP” shall mean generally
accepted accounting principles as in effect from time to time in the United
States of America, consistently applied.

 

"Geneva Convention" shall mean the International Recognition of Rights in
Aircraft Convention between the United States of America and Other Governments,
June 19, 1948, 310 U.N.T.S. 151.

 

“Governmental Authority” shall mean any federal, state, county or municipal
government, or any department, agency, bureau or other similar type body
obtaining authority therefrom or created pursuant to any laws, including,
without limitation, Environmental Control Statutes.

 

“Hazardous Substances” shall mean without limitation, any regulated substance,
toxic substance, hazardous substance, hazardous waste, pollution, pollutant or
contaminant, as defined or referred to in the Resource Conservation and Recovery
Act, as amended, 15 U.S.C., § 2601 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act, 33 U.S.C. § 1251 et seq.; the federal
underground storage tank law, Subtitle I of the Resource Conservation and
Recovery Act, as amended, P.L. 98-616, 42 U.S.C. § 6901 et seq.; together with
any amendments thereto, regulations promulgated thereunder and all substitutions
thereof, as well as words of similar purport or meaning referred to in any other
federal, state, county or municipal environmental statute, ordinance, rule or
regulation.


“Indebtedness for Borrowed Money” shall mean (i) all indebtedness, liabilities,
and obligations, now existing or hereafter arising, for money borrowed by the
Borrower or its Restricted Subsidiaries, whether or not evidenced by any note,
indenture, or agreement (including, without limitation, the Notes and any
indebtedness for money borrowed from an Affiliate of the Borrower) and (ii) all
indebtedness of others for money borrowed (including indebtedness of an
Affiliate of the Borrower) with respect to which the Borrower or its Restricted
Subsidiaries have become liable by way of a guarantee or indemnity.

 

“Intangible Assets” shall mean all assets which would be classified as
intangible assets under GAAP consistently applied, including, without
limitation, goodwill (whether representing the excess of cost over book value of
assets acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises and deferred charges (including, without limitation, unamortized debt
discount and expense, organization costs, and research and development costs). 
For purposes of this definition, prepayments of taxes, license fees and other
expenses shall not be deemed Intangible Assets.

 

“Interest Coverage Ratio” shall mean the ratio of EBIT of the Willis Companies
plus rent expenses of the Willis Companies to interest expense of the Willis
Companies plus rent expenses of the Willis Companies.

 

“Interest Rate” means, in respect of any Loan, the LIBO Rate for the Interest
Rate Period elected pursuant to the Interest Rate Option plus the Margin.

 

“Interest Rate Option” shall mean one, three or six month LIBO designated by the
Borrower as provided for in Section 2.6.

 

“Interest Rate Period” shall mean the one, three or six month period elected
pursuant to exercise of the Interest Rate Option.

 

“Investment” in any Person shall mean, without duplication, (i) the acquisition
(whether for cash, property, services or securities or otherwise) of capital
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of such Person; (ii) any deposit with, or advance, loan or
other extension of credit to, such Person (other than any such deposit, advance,
loan or extension of credit having a term not exceeding ninety (90) days
representing the purchase price of inventory or supplies purchased in the
ordinary course of business) or guarantee or assumption of, or other contingent
obligation with respect to, Indebtedness for Borrowed Money or other liability
of such Person (other than unsecured (except for a pledge of Shares (as defined
in the Share Pledge Agreement) and records related to such Shares of any
Unrestricted Subsidiary) guaranties of the obligations of Restricted or
Unrestricted Subsidiaries); (iii) any transfer or contribution of assets to an
Unrestricted Subsidiary to the extent that the net book value of such assets is
not paid in full at the time of transfer; and (iv) any amount that may, pursuant
to the terms of such investment, be required to be paid, deposited, advanced,
lent or extended to or guaranteed (other than the guaranties described above) or
assumed on behalf of such Person.


“Lease” shall mean a written lease agreement assigned to or entered into between
Owner Trustee (acting pursuant to a Trust Agreement), as lessor, and a third
party (including WLFC (Ireland) Limited and any member of the SwissAir Group) as
lessee, pursuant to which such Owner Trustee leases to the third party for a
fixed period of time one or more Engines.

 

“Lease Document” shall mean such Lease and all documents executed and delivered
in connection therewith.

 

“Lease Event of Default” shall mean the failure by a lessee pursuant to the
terms of an Eligible Lease to which it is a party after the expiration of any
applicable notice or cure period to pay any amount when due, to provide
insurance in accordance with the terms thereof or to perform maintenance on the
Eligible Engine leased pursuant to such Eligible Lease in accordance with the
terms of such Eligible Lease.

 

“Leverage Ratio” shall mean the ratio of all Debt of the Willis Companies to
their Tangible Net Worth calculated based on the most recent financial
statements furnished to the Lender in accordance herewith.

 

“LIBO Rate” shall mean the arithmetic average of the rates of interest per annum
(rounded upwards, if necessary to the next 1/16 of 1%) at which the Lender,
individually, is offered deposits of United States Dollars by leading banks in
the interbank eurodollar or eurocurrency market on or about eleven o’clock
(11:00) a.m., London time, two (2) London Business Days prior to the
commencement of the requested Interest Rate Period in an amount substantially
equal to the outstanding principal amount of the Loan requested for a maturity
of comparable duration to the Interest Rate Period; provided, however that if
for any such period or comparable period, the Lender is not offered deposits of
United States Dollars by leading banks as described above, the LIBO Rate in
respect of such period shall mean the rate per annum (rounded upwards, if
necessary to the next 1/16 of 1%) for deposits in United States Dollars for a
period equal or comparable to such period which appears on Page 3750 on the Dow
Jones Telerate Service (the “Telerate Page 3750") (or such other page as may
replace such Telerate Page 3750 for the purpose of displaying London interbank
offered rates for United States Dollar deposits), on or about eleven o’clock
(11:00) a.m., London time, two (2) London Business Days prior to the
commencement of the requested Interest Rate Period in an amount substantially
equal to the outstanding principal amount of the Loan requested for a maturity
of comparable duration to the Interest Rate Period; provided further, that if
for any such period or comparable period no such rate appears on the Telerate
Page 3750 (or such other page as may replace such Telerate Page 3750 for the
purpose of displaying London interbank offered rates for United States Dollar
deposits), the LIBO Rate in respect of such period shall be the arithmetic mean,
as determined by the Lender, of the rates per annum (rounded upwards, if
necessary to the next 1/16 of 1%) appearing on the Reuters Screen “LIBO” page in
respect of amounts denominated in Dollars, on or about eleven o’clock (11:00)
a.m., London time, two (2) London Business Days prior to the commencement of the
requested Interest Rate Period in an amount substantially equal to the
outstanding principal amount of the Loan requested for a maturity of comparable
duration to the Interest Rate Period.


“Lien” shall mean any lien, mortgage, security interest, chattel mortgage,
pledge or other encumbrance (statutory or otherwise) of any kind securing
satisfaction of an obligation, including any agreement to give any of the
foregoing, any conditional sales or other title retention agreement, any lease
in the nature thereof, and the filing of or the agreement to give any financing
statement under the Uniform Commercial Code of any jurisdiction or similar
evidence of any encumbrance, whether within or outside the United States of
America.

 

“Loan” or “Loans” shall mean the Loan or Loans made pursuant hereto and as
provided for in Section 2.1.

 

“Loan Closing Date” shall mean, in respect of each Loan, the date such Loan is
made.

 

“Loan Commitment” shall have the meaning set forth in Section 2.1.

 

“Loan Documents” shall mean this Agreement, each Note, the Blocked Account
Agreement, the Security Agreement-Blocked Account, each Consent and Agreement,
each Owner Trustee Mortgage, each Beneficial Interest Pledge Agreement, each
Recognition of Rights Agreement, if any, and all other documents directly
related or incidental to said documents, the Loans or the Collateral.

 

“Loan Termination Date” shall have the meaning set forth in Section 2.1.

 

“Margin” means two hundred basis points.

 

“Material Adverse Change” shall mean any event or condition which, in the
reasonable determination of the Lender, would result in a material adverse
change in the financial condition, business, properties or profits of the
Borrower and which gives reasonable grounds to conclude that the Borrower would
likely not be able to perform or observe (in the normal course) its obligations
under the Loan Documents to which it is a party, including but not limited to
the Notes.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition, business, properties, or profits of the Borrower, (ii) the
ability of the Borrower to perform its obligations under this Agreement, the
Notes and the other Loan Documents, or (iii) the legality, validity or
enforceability of this Agreement or the Notes or the rights and remedies of the
holders of the Loans.

 

“Maximum Loan Commitment” shall mean Thirty-Five Million Dollars ($35,000,000).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in ERISA Section
4001(a)(3), which covers employees of the Borrower or any ERISA Affiliate.

 

“Net Book Value” of an Engine shall be calculated as the lesser of:  (i) the
cost to Borrower of such Engine or (ii) such Engine’s Fair Market Value.  In any
event, the Net Book Value will be reduced utilizing depreciation methods
consistent with current practice and Generally Accepted Accounting Principles.


“Net Income” shall mean net income of the Willis Companies after taxes,
determined in accordance with GAAP.

 

“Net Worth” shall mean, at any particular time, all amounts, in conformity with
GAAP, that would be included as stockholder’s equity on a consolidated balance
sheet of the Willis Companies excluding other comprehensive income or loss
resulting from the implementation of FAS 133.

 

"Nonrecognition of Rights Jurisdictions" shall  mean, in connection with each
Lease involving a lessee (or, in the case of a Lease to WLFC (Ireland) Limited,
involving a sublessee) domiciled or principally located in a non-U.S.
jurisdiction, any non-U.S. jurisdiction of such domicile or location unless (a)
the Borrower shall have obtained a legal opinion in form and substance
reasonably satisfactory to Lender from local counsel in such jurisdiction to the
effect that under and in accordance with applicable local law, an aircraft
engine, upon its installation on an aircraft (i) should remain the property of
the Owner Trustee and not become an accession to such aircraft (thereby vesting
a superior right to title in the owner of such aircraft) and (ii) will not vest
a security interest in such Engine in a Person holding a security interest in
such aircraft, or (b) the Owner Trustee shall have become a party to or
otherwise obtained the benefit of a Recognition of Rights Agreement.

 

“Note” or “Notes” shall mean one or more promissory notes substantially in the
form attached hereto as Exhibit D.

 

“Obligations” shall mean all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
the Lender by the Borrower or any Owner Trustee arising out of this Agreement or
any other Loan Document, including, without limitation, all obligations to repay
principal of and interest on the Loans and all obligations related to any
interest rate swap agreement, interest rate cap agreement, interest collar
agreement, interest rate hedging agreement, interest rate floor agreement or
other similar agreement or arrangement related to the foregoing, and to pay
interest, fees, costs, charges, expenses, professional fees, and all sums
chargeable to the Borrower or any Owner Trustee or for which the Borrower or any
Owner Trustee is liable as indemnitor under the Loan Documents, whether or not
evidenced by any note or other instrument.

 

“Off-Lease” shall mean, at the time of determination, an Engine not subject to a
Lease.

 

“Operating Lease” shall mean, with respect to any Person, the aggregate amount
which, in accordance with GAAP, is not required to be reported as a liability on
the balance sheet of such Person at such time in respect of such Person’s
interest as lessee under an operating lease.

 

“Other Facility Agreement” shall mean the Credit Agreement dated as of May 1,
2001 among Borrower, National City Bank, as Administrative Agent, Fortis Bank
[Nederland] N.V., as Structuring Agent, Fortis Bank [Nederland] N.V., as
Security Agent and the several institutions signatory thereto, as amended from
time to time.


“Other Indebtedness” shall mean Indebtedness for Borrowed Money (i) with a final
maturity not less than the final maturity of this Credit Facility; (ii) with an
average life no less than the remaining average life of this Credit Facility;
(iii) with terms, covenants and conditions no more restrictive than those in
this Agreement; and (iv) with respect to which the initial advance rates on the
assets financed with such Indebtedness for Borrowed Money are not less than
those under this Credit Facility.

 

“Owner Trustee” shall mean Wells Fargo Bank Northwest, National Association
(formerly known as First Security Bank, National Association) or another bank or
trust company reasonably satisfactory to the Lender acting as trustee under a
Trust Agreement of which the Borrower is the beneficiary.

 

“Owner Trustee Mortgage” shall mean an Owner Trustee Mortgage and Security
Agreement substantially in the form attached hereto as Exhibit E.

 

“Parts” shall mean components of an aircraft or an Engine or any systems within
an aircraft or an Engine that have either been removed from an aircraft or an
Engine or have not yet been incorporated into an aircraft or an Engine.

 

“Payment Date” shall have the meaning given such term in Section 2.7(b).

 

“Payment Period” in respect of each Loan shall mean an initial period commencing
on the Loan Closing Date of such Loan and ending on the third Business Day of
the calendar month next following the calendar month in which such Loan Closing
Date occurs; thereafter periods commencing on the third Business Day of each
calendar month and ending on the third Business Day of the next following
calendar month; and, if the term of the relevant Lease ends on a day other than
the third Business Day of a calendar month, a final period commencing on the
third Business Day of the calendar month in which the term of such Lease ends
(or the next prior calendar month if the Lease ends on the first, second or
third day of a calendar month) and ending the day on which such Lease ends.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any successor
thereto.

 

“Pension Plan” shall mean, at any time, any Plan (including a Multiemployer
Plan), the funding requirements of which (under Section 302 of ERISA or Section
412 of the Code) are, or at any time within the six years immediately preceding
the time in question, were in whole or in part, the responsibility of the
Borrower or any ERISA Affiliate of the Borrower.


“Permitted Liens” shall mean (i) any Liens for current taxes, assessments and
other governmental charges not yet due and payable or being contested in good
faith by the Borrower (or by a lessee) by appropriate proceedings and for which
adequate reserves have been established by the Borrower as reflected in the
Borrower’s financial statements (or by the lessee as reflected in such lessee’s
financial statements); (ii) any mechanic’s, materialman’s, carrier’s,
warehousemen’s or similar Liens for sums not yet due or being contested in good
faith by the Borrower (or by a lessee) by appropriate proceedings and for which
adequate reserves have been established by the Borrower as reflected in the
Borrower’s financial statements (or by the lessee as reflected in such lessee’s
financial statements); (iii) Liens in favor of Lender in the Collateral as
contemplated by this Agreement and the other Loan Documents; (iv) the rights of
a lessee or sublessee to utilize the Collateral pursuant to the terms of a
Lease; (v) Liens arising from the following types of liabilities of a lessee or
any other operator of an Engine, so long as such liabilities are either not yet
due or are being contested in good faith through appropriate proceedings that do
not give rise to any reasonable likelihood of the sale, forfeiture or other loss
of such Engine, title thereto or the Lender’s security interest therein or of
criminal or unindemnified civil liability on the part of Borrower or the Lender
and with respect to which the lessee maintains adequate reserves (in the
reasonable judgment of Borrower):  (A) fees or charges of any airport or air
navigation authority, (B) judgments, or (C) salvage or other rights of insurers;
(vi) Liens permitted in accordance with Section 8.1(j); and (vii) rights
accorded the Bank under the Blocked Account Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, company, business trust or entity, or other entity of whatever
nature.

 

“Plan” shall mean an employee benefit plan as defined in Section 3(3) of ERISA,
other than a Multiemployer Plan, whether formal or informal and whether legally
binding or not.

 

“Potential Default” shall mean an event, condition or circumstance that with the
giving of notice or lapse of time or both would become an Event of Default.

 

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under Section
4975 of the Code or Section 4.08 of ERISA.

 

“Purchase Agreement” shall mean a written purchase agreement assigned to or
entered into between Borrower or an Owner Trustee (acting pursuant to a Trust
Agreement), as purchaser, and a third party, as seller, pursuant to which
Borrower or such Owner Trustee purchased from such third party one or more
Engines.

 

“Purchase Documents” shall mean each Purchase Agreement and all documents
executed and delivered in connection therewith.

 

“Recognition of Rights Agreement” shall mean an agreement reasonably acceptable
to the Lender pursuant to which an owner or holder of a lien on any aircraft to
which an Engine is attached agrees to recognize the Lender’s Lien in such Engine
pursuant to the terms of the relevant Owner Trustee Mortgage.

 

“Regulation” shall mean any statute, law, ordinance, regulation, order or rule
of any United States of America or foreign, federal, state, local or other
government or governmental body, including, without limitation, those covering
or related to banking, financial transactions, securities, public utilities,
environmental control, energy, safety, health, transportation, bribery, record
keeping, zoning, antidiscrimination, antitrust, wages and hours, employee
benefits, and price and wage control matters.


“Reportable Event” shall mean, with respect to a Pension Plan:  (i) Any of the
events set forth in Sections 4043(b) (other than a reportable event as to which
the provision of 30 days’ notice to the PBGC is waived under applicable
regulations) or 4063(a) of ERISA or the regulations thereunder, (ii) an event
requiring the Borrower or any ERISA Affiliate to provide security to a Pension
Plan under Section 401(a)(29) of the Code and (iii) any failure by the Borrower
or any ERISA Affiliate to make payments required by Section 412(m) of the Code.

 

“Request for Advance” shall have the meaning set forth in Section 2.3(b),
substantially in the form attached hereto as Exhibit H.

 

“Required Monthly Minimum” shall have the meaning given such term in
Section 2.7(b).

 

“Restricted Subsidiary” shall mean any Subsidiary, direct or indirect, of the
Borrower that is not an Unrestricted Subsidiary.  Without limiting the
foregoing, and notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, each of (i) T-4 Inc., (ii) T-7 Inc., (iii)
T-8 Inc., (iv) T-10 Inc., (v) WLFC (Ireland) Limited, (vi) WLFC Engine Pooling
Company and (vii) Terandon Leasing Corporation shall constitute a “Restricted
Subsidiary”.

 

“Security Agreement-Blocked Account” shall mean the Security Agreement-Blocked
Account in the form attached hereto as Exhibit F, to be dated the initial Loan
Closing Date between the Lender, the Owner Trustee, the Borrower and the Bank.

 

“Share Pledge Agreement” shall have the meaning ascribed to such term in the
Other Facility Agreement.

 

“Solvent” shall mean, with respect to any Person, that the aggregate present
fair saleable value of such Person’s assets is in excess of the total amount of
its probable liabilities on its existing Debt as they become absolute and
matured, such Person has not incurred debts beyond its foreseeable ability to
pay such debts as they mature, and such Person has capital adequate to conduct
the business in which it is presently engaged or in which is about to engage.

 

“Stage III” as it relates to any aircraft or engine, shall mean any aircraft or
engine which, at the time of its manufacture, was compliant with the noise
regulations set forth in FAR Part 36.

 

“Subsidiary” shall mean a corporation or other entity the shares of stock or
other equity interests of which having ordinary voting power (other than stock
or other equity interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries or both,
by the Borrower.

 

“SwissAir Group” shall mean SwissAir Group, a Swiss corporation, and its
Affiliates, including without limitation (but in each case only so long as such
Person is an Affiliate of SwissAir Group), FlightTechnics, LLC, Flightlease AG,
SRT Group America, Inc., SR Technics Group, and SR Technics Switzerland f/k/a SR
Technics AG.


“Tangible Net Worth” shall mean Net Worth minus Intangible Assets.

 

“Trust Agreement” shall mean a Trust Agreement in form and scope acceptable to
the Lender between each Owner Trustee and the Borrower under which the Borrower
is the sole beneficiary.

 

“Trust Estate” shall mean the Trust Estate as defined in each Trust Agreement.

 

 “Unrestricted Subsidiary” shall mean WLFC Funding Corporation or any other
Subsidiary of Borrower established to facilitate securitizations and any
Subsidiary of the Borrower designated as an unrestricted subsidiary by the
Borrower.  In no event shall WLFC (Ireland) Limited be designated as an
Unrestricted Subsidiary.

 

“Willis Companies” shall mean the Borrower and its consolidated Subsidiaries.

 

1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with Generally Accepted Accounting
Principles consistent with those applied in the preparation of the financial
statements referred to in Section 3.6, and all financial data submitted pursuant
to this Agreement shall be prepared in accordance with such principles.

 

1.3           Construction.  Words and defined terms importing the plural
include the singular and visa versa.

 

SECTION 2

THE CREDIT

 

2.1           The Loans.

 

(a)           Loans; Loan Commitment.  Subject to the terms and conditions
herein set forth and in reliance upon the representations, warranties and
covenants contained herein, the Lender agrees to make one or more loans
(individually, a "Loan" and, collectively, the “Loans”) to the Borrower during
the period beginning on the Closing Date and ending on the last day of the
calendar month in which the first annual anniversary of the Closing Date occurs
or such subsequent date to which this Agreement may be extended pursuant to this
Section 2.1, or on the earlier date of termination in full pursuant to
Section 8.1 hereof of the obligations of the Lender (such first annual
anniversary or such date to which this Agreement is extended or such earlier
date of termination being herein called the “Loan Termination Date” in amounts
not to exceed at any time the Maximum Loan Commitment, such amount being the
“Loan Commitment”).  The Loan Commitment shall be automatically extended for
periods of one year unless either the Borrower or the Bank, in its sole
discretion, on not less than 90 days prior notice, shall elect to terminate this
Agreement, in which case, subject to Section 2.8,this Agreement shall terminate
on the last day of the month immediately preceding the next annual anniversary
of the Closing Date.


(b)           Maximum Loans Outstanding.  The Borrower shall not be entitled to
any new Loan if, after giving effect to such Loan, the unpaid principal amount
of the then outstanding Loans would exceed the Maximum Loan Commitment.

 

(c)           Prepayment and Reborrowing.  Prior to the Loan Termination Date,
subject to the terms hereof and within the limits of the Maximum Loan
Commitment, the Borrower may borrow, prepay and reborrow Loans.  All Loans shall
mature and be due and payable as provided in Section 2.8.

 

2.2           The Notes.  Each Loan made by the Lender shall be evidenced by a
single promissory note of the Borrower (each such promissory note as it may be
amended, extended, modified or renewed, a “Note” and, together, the “Notes”) in
the principal face amount equal to the Loan requested, payable to the order of
the Lender.  Each Note shall be dated the relevant Loan Closing Date, shall bear
interest at the Interest Rate and be payable as to principal and interest in
accordance with the terms hereof and thereof.  Each outstanding Loan shall be
due and payable as set forth in Section 2.8 unless the maturity of said Loans is
accelerated as provided in Section 8.1 hereof.

 

2.3           Funding Procedures.  In the event the Borrower shall fail to
borrow any Loan on the Loan Closing Date provided in a Request for Advance, the
Borrower shall pay to the Lender such amounts as may be necessary to compensate
the Lender for all direct and indirect costs and losses (including losses from
redeployment of prepaid or unborrowed funds at rates lower than the cost of such
funds to the Lender, and including lost profits incurred or sustained by the
Lender as a result of such failure to borrow).

 

(a)           Preliminary Information.  In respect of each transaction as to
which the Borrower is considering making a Request for Advance, the Borrower
shall provide the Lender with such information regarding the proposed Eligible
Lease and proposed Eligible Engine as the Lender shall reasonably request. 
Lender shall have the right, at the Borrower’s cost and expense, to request an
opinion of counsel licensed to practice in the jurisdiction in which the lessee
under such Eligible Lease resides or is domiciled as to such matters as Lender
shall reasonably request concerning the Collateral and the enforcement of rights
of the Lender under an Owner Trustee Mortgage.

 

(b)           Request for Advance.  Each request for a Loan shall be made not
later than 2:00 p.m. Stockholm prevailing time on a Business Day which shall be
given not less than three (3) London Business Days prior to the date of the
proposed borrowing by delivery to the Lender of a written request signed by the
Borrower or, in the alternative, a telephone request followed promptly by
written confirmation of the request in substantially the form attached as
Exhibit H (a “Request for Advance”), specifying the requested Loan Closing Date
and amount of the Loan to be made and selecting the Interest Rate Option
applicable thereto.  No Loan shall be in an amount in excess of 90% of the then
Net Book Value of the Engine to be financed by such Loan.  Each Request for
Advance shall be accompanied by evidence reasonably satisfactory to the Lender
of such Net Book Value, a copy of the relevant Eligible Lease and information as
to the relevant Eligible Engine and such other information regarding such Lease
and Engine as the Lender shall reasonably request.  No request shall be
effective until actually received in writing by the Lender.  Each Request for
Advance shall be for a Loan at a single interest rate option.  Upon receipt by
the Lender of a Request for Advance, the request shall not be revocable by the
Borrower.


(c)           Provided (i) no Event of Default or Potential Default shall have
occurred and be continuing, and (ii) all the conditions precedent set forth in
Section 4.2 have been met by the Borrower or waived by the Lender, on the Loan
Closing Date specified in the Request for Advance, the Lender will make the Loan
to the Borrower requested therein.

 

2.4           Facility Fee.  The Borrower agrees to pay to the Lender on the
Closing Date the Facility Fee.

 

2.5           Mandatory Prepayments.

 

(a)           If the aggregate principal amount of Loans outstanding under this
Credit Facility at any time exceeds the total Maximum Loan Commitment, the
Borrower shall make immediate prepayments to reduce such outstanding Loans to an
amount not to exceed the Maximum Loan Commitment; provided however that this
covenant shall not be deemed breached if at the time such aggregate amount
exceeds this level, within four (4) Business Days after the date on which the
Borrower first has knowledge of such excess, the Borrower shall make a
prepayment of Loans in an amount sufficient to reduce such principal of Loans
outstanding to not more than the Maximum Loan Commitment and the Lender shall
apply such amount so remitted pro-rata to repayment of the then outstanding
principal balance of all Loans then outstanding.  The Borrower shall not be
entitled to utilize this mechanism to avoid a breachof this covenant (or the
covenant in Section 2.9) more than two (2) times during any twelve-month period.

 

(b)           In the event (i) an Engine is sold, the Borrower shall immediately
prepay in full the Loan made in respect of such Engine, or (ii) an Engine comes
Off-Lease, then upon the earlier to occur of (A) the date such Engine is sold
and (B) 120 days after the date such Engine comes Off-Lease, the Borrower shall
repay in full the Loan made in respect of such Engine, in each case including
but not limited to all unpaid interest accrued to and including the date of such
payment and the then outstanding principal balance of such Loan and Break Costs,
if any, but without penalty or premium.  Upon payment in full of the amounts
specified in this Section 2.5(b), Lender, at the Borrower's expense, shall
execute all documents provided by Borrower to release the applicable Engine and
related Collateral (including, without limitation, the related Lease and all
letters of credit, security deposits and similar credit enhancements provided by
the lessee under the Lease) from the Lien of the Owner Trustee Mortgage and each
other applicable Loan Document.

 

2.6           Interest.  Each Loan shall bear interest on the unpaid principal
amount thereof at the LIBO Rate plus the Margin.  Interest on Loans shall be
computed on the basis of actual days elapsed in a year of 360 days, and be based
upon the Interest Rate Option selected by the Borrower in the relevant Request
for Advance.  In respect of each Loan the Borrower shall have the right to
exercise the Interest Rate Option and the Interest Rate so elected shall apply
during the applicable Interest Rate Period.  The Borrower shall have the right,
by written notice given to the Lender on or prior to the third Business Day
prior to the expiration of each Interest Rate Period, to exercise the Interest
Rate Option and thereby elect a new Interest Rate Period and LIBO Rate.  In the
event the Borrower fails to exercise the Interest Rate Option, in respect of the
next Interest Rate Period the Borrower shall be deemed to have exercised the
same Interest Rate Option and LIBO Rate as the Borrower elected for the prior
Interest Rate Period.


2.7           Blocked Account; Payments of Interest and Principal.

 

(a)           Blocked Account.  The Borrower shall open the Blocked Account and
direct each Lessee to make all payments due under the relevant Lease (other than
maintenance reserves, security deposits, if any, casualty insurance proceeds and
Excluded Payments as that term is defined in each Owner Trustee Mortgage) to the
Blocked Account.  The Borrower shall be responsible for and shall pay to the
Bank any and all costs, fees and charges imposed or levied by the Bank in
respect of the Blocked Account, and shall indemnify and hold harmless the Lender
from and against any and all loss, liability, cost, damage and expense,
including, without limitation, legal and accounting fees and expenses, which the
Lender may sustain by virtue of its becoming a party to the Security
Agreement-Blocked Account other than due to the Lender’s gross negligence or
willful misconduct.  In the event the Bank terminates the Blocked Account
Agreement, and provided no Event of Default or Potential Default shall have
occurred and be continuing, the Borrower and the Lender shall cooperate in
setting up a substitute blocked account upon terms and conditions substantially
similar to those contained in the Blocked Account Agreement, and in respect of
such substituted blocked account, the Borrower shall execute and deliver a
substitute security agreement containing terms and conditions substantially
similar to those in the Security Agreement-Blocked Account.

 

(b)           Payments.  On the third Business Day of each calendar month
(“Payment Date”) out of the Blocked Account the Lender shall apply in payment of
the Obligations amounts sufficient: (i) to reimburse the Lender for all amounts
then due Lender under the Loan Documents other than interest and principal under
the Loans; (ii) next to pay interest due under each Loan; and (iii) the
remainder to amortize twenty-five one hundredths of one percent (0.25%) of the
original principal balance of all Loans.  Provided no Event of Default or
Potential Default shall have occurred and then be continuing, the Lender shall
instruct the Bank to remit to the Borrower on such Payment Date any and all
amounts then remaining in the Blocked Account after payment of the amounts set
forth in the foregoing clauses (i), (ii) and (iii).  In the event on the first
day of any calendar month there shall not be in the Blocked Account an amount at
least equal to the amounts required to be paid pursuant to the preceding clauses
(i), (ii) and (iii) (“the Required Monthly Minimum”), on the next Business Day
after receipt of notice thereof from the Lender, the Borrower shall deposit in
the Blocked Account an amount equal to the amount by which the Required Monthly
Minimum exceeds the amount in the Blocked Account on such first Business Day,
and the Lender shall apply such amount so deposited as provided hereinabove.

 

(c)           Form of Payments, Application of Payments Administration, Etc. 
Subject to the provisions of Section 10.7, all payments of principal, interest,
fees, or other amounts payable by the Borrower hereunder and under the other
Loan Documents shall be made to the Blocked Account and shall be applied by the
Lender to the Loans in accordance with Section 2.7(b).  Such payments shall be
remitted in Dollars to the Blocked Account or to such other account as the
Lender shall specify to the Borrower, in immediately available funds not later
than 10:00 a.m. San Francisco prevailing time on the day when due.  Whenever any
payment is stated as due on a day which is not a Business Day, the maturity of
such payment shall, except as otherwise provided in the definition of “Payment
Period,” be extended to the next succeeding Business Day and interest and
commitment fees shall continue to accrue during such extension.  The Borrower
authorizes the Lender to deduct from any account of the Borrower maintained at
the Lender or over which the Lender has control any amount payable under this
Agreement, the Notes or any other Loan Document.  The Lender’s failure to
deliver any bill, statement or invoice with respect to amounts due under this
Section or under any Loan Document shall not affect the Borrower’s obligation to
pay any installment of principal, interest or any other amount under this
Agreement when due and payable.


2.8           Loan Maturities.  Except as provided in Section 2.5(b), each Loan
shall mature at the expiration of the term of the Lease in respect of which such
Loan is made (or at such earlier date as may be provided herein), as the same
may be extended pursuant to the terms of such Lease,  and so long as any Loan
and all other obligations of the Borrower shall not have been paid in full and
fully discharged, all the terms of this Agreement shall remain in full force and
effect notwithstanding termination pursuant to Section 2.1 of the Lender's
obligation to make Loans.

 

2.9           Debt to Value Maintenance.  Until all Loans, including interest
and principal thereon, have been paid in full and all other obligations of the
Borrower to the Lender under the Loan Documents have been fully discharged, the
aggregate outstanding principal balance of all the Loans shall at no time exceed
__% of the aggregate Fair Market Value of all Eligible Engines subject to a Lien
in favor of the Lender provided however that this covenant shall not be deemed
breached if at the time such aggregate amount exceeds said level, within four
(4) Business Days of the date the Borrower first has knowledge of such excess,
the Borrower shall make a prepayment of Loans in an amount sufficient to reduce
such principal of Loans outstanding to not more than __% of such Fair Market
Value, and the Lender shall apply such amount so remitted pro-rata to the
repayment of the then outstanding principal balance of all Loans then
outstanding..  The Borrower shall not be entitled to utilize this mechanism to
avoid a breach of this covenant (or the covenant in Section 2.5(a)) more than
two (2) times during any twelve-month period.  In addition, without limiting the
foregoing, on or prior to the one hundred twentieth (120th) day preceding each
annual anniversary date of the Closing Date, the Borrower shall provide the
Lender with a determination of the aggregate Fair Market Value of all such
Engines (predicated on the assumption that such Engines as of the Determination
Date (as defined below) are in half-time, half-life status”) as of a date not
more than five (5) months prior to such annual anniversary of the Closing Date
("Determination Date").  If the aggregate outstanding principal balance of all
the Loans as of the Determination Date exceed __% of the aggregate Fair Market
Value of all such Engines as of the Determination Date, the Borrower shall at
Lender's request, immediately remit to the Lender an amount sufficient to reduce
such principal of Loans outstanding to not more than __% of such Fair Market
Value and the Lender shall apply such amount so remitted pro-rata to the
repayment of the then outstanding principal balance of all Loans then
outstanding.*

 

--------------------------------------------------------------------------------

*              This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.


2.10         Voluntary Prepayments.  On one London Business Day’s notice to the
Lender, the Borrower may, at any time, without penalty, at its option, prepay
any Loan in whole or in part (but if in part only in multiples of $1,000,000);
provided that if the Borrower shall prepay a Loan prior to the last day of a
Payment Period, the Borrower shall pay to the Lender, in addition to the
principal and interest then to be paid in the case of a prepayment, on such date
of prepayment, such additional amounts as may be necessary to compensate the
Lender for all direct and indirect costs and losses, if any, losses resulting
from redeployment of prepaid funds at rates lower than the cost of such funds to
the Lender, and including lost profits incurred or sustained by the Lender) as a
result of such repayment (“Break Costs”).  Upon payment in full of the amounts
specified in this Section 2.10, Lender, at the Borrower's expense, shall execute
all documents provided by Borrower to release the applicable Engine and related
Collateral (including, without limitation, the related Lease and all letters of
credit, security deposits and similar credit enhancements provided by the lessee
under the Lease) from the Lien of the Owner Trustee Mortgage and each other
applicable Loan Document.

 

2.11         Payments.

 

(a)           Interest.  Interest on and principal of Loans shall be payable at
the times and in the manner set forth in Section 2.7(b).

 

(b)           Net Payments.  All payments made to the Lender by the Borrower
hereunder, under any Note or under any other Loan Document will be made without
set-off, counterclaim or other defense and will be made without deduction or
withholding for or on account of any taxes as provided in Section 2.14.

 

(c)           Commitment Fee.  Borrower agrees to pay to the Lender as
compensation for the Maximum Loan Commitment a fee of twenty-five one hundreths
of one percent (0.25%) of the average daily unused portion of the Maximum Loan
Commitment (the “Commitment Fee”) for the number of days in the immediately
preceding three calendar month period (except that the first such period shall
be the period commencing on the Loan Closing Date and ending December 1, 2001). 
The Commitment Fee shall be payable quarterly in arrears on the first day of
each March, June, September and December and on the Loan Termination Date,
commencing December 1, 2001.  The Borrower may, at any time on not less than
three (3) days prior written notice to the Lender, terminate or permanently
reduce the Maximum Loan Commitment, provided that any reduction shall be in the
minimum amount of $1,000,000 or a multiple thereof and that no such reduction
shall reduce the Maximum Loan Commitment to an amount less than the aggregate
unpaid principal amount of all Loans then outstanding.


2.12         Change in Circumstances, Yield Protection.

 

(a)           Certain Regulatory Changes.  If any regulatory change or
compliance by the Lender with any request made after the date of this Agreement
by any regulatory authority or other central bank or fiscal, monetary or similar
authority (in each case whether or not having the force of law) shall (i)
impose, modify or make applicable any reserve, special deposit, premium or
similar requirement or imposition against assets held by, or deposits in or for
the account of, or loans made by, or any other acquisition of funds for loans or
advances by, the Lender; (ii) impose on the Lender any other condition regarding
the Notes; (iii) subject the Lender to, or cause the withdrawal or termination
of any previously granted exemption with respect to, any tax (including any
withholding tax but not including any income tax not currently causing the
Lender to be subject to withholding) or any other levy, impost, duty, charge,
fee or deduction on or from any payments due from the Borrower; or (iv) change
the basis of taxation of payments from the Borrower to the Lender (other than by
reason of a change in the method of taxation of the Lender’s net income); and
the result of any of the foregoing events is to increase the cost to the Lender
of making or maintaining any Loan or to reduce the amount of principal, interest
or fees to be received by the Lender in respect of any Loan, the Lender will
immediately so notify the Borrower.  If the Lender determines in good faith that
the effects of the change resulting in such increased cost or reduced amount
cannot reasonably be avoided or the cost thereof mitigated, then upon notice by
the Lender to the Borrower, the Borrower shall pay to the Lender on each
interest payment date of the Loans, such additional amount as shall be necessary
to compensate that Bank for such increased cost or reduced amount.

 

(b)           Capital Adequacy.  If the Lender shall determine that any
Regulation regarding capital adequacy or the adoption of any Regulation
regarding capital adequacy, which Regulation is applicable to banks (or their
holding companies) generally or to the Lender (or its holding company)
specifically, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender (or its holding company) with any such request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has the effect of reducing the
rate of return on the Lender’s capital as a consequence of its obligations
hereunder to a level below that which the Lender could have achieved but for
such adoption, change or compliance (taking into consideration the Lender’s
policies with respect to capital adequacy) by an amount deemed by Lender to be
material, the Borrower shall promptly pay to the Lender, upon the demand of the
Lender, such additional amount or amounts as will compensate the Lender for such
reduction.

 

(c)           Ability to Determine LIBO Rate.  If the Lender shall determine
(which determination shall be, in the absence of fraud or manifest error,
conclusive and binding upon all parties hereto) that by reason of abnormal
circumstances affecting the interbank eurodollar or applicable eurocurrency
market adequate and reasonable means do not exist for ascertaining the LIBO Rate
to be applicable to the requested Loan or that eurodollar or eurocurrency funds
in amounts sufficient to fund all the Loans are not obtainable on reasonable
terms, the Lender shall give notice of such inability or determination by
telephone to the Borrower at least two (2) Business Days prior to the date of
the proposed Loan and thereupon the obligations of the Lender to make such Loan
shall be excused, subject, however, to the right of the Borrower at any time
thereafter to submit another request.


(d)           Yield Protection.  Determination by the Lender for purposes hereof
of the effect of any Regulatory Change or other change or circumstance referred
to in this Section 2.12 on its costs of making or maintaining Loans or on
amounts receivable by it in respect of the Loans and of the additional amounts
required to compensate the Lender in respect of any additional costs, shall be
made in good faith and shall be evidenced by a certificate, signed by an officer
of the Lender and delivered to the Borrower, as to the fact and amount of the
increased cost incurred by or the reduced amount accruing to the Lender owing to
such event or events.  Such certificate shall be prepared in reasonable detail
and shall be conclusive as to the facts and amounts stated therein, absent
manifest error.  The Borrower shall pay the Lender the amount shown as due at
the times required herein.

 

(e)           Notice of Events.  The Lender will notify the Borrower of any
event occurring after the date of this Agreement that will entitle the Lender to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation.  Said
notice shall be in writing, shall specify the applicable Section or Sections of
this Agreement to which it relates and shall set forth the amount or amounts
then payable pursuant to this Section.

 

2.13         Illegality.  Notwithstanding any other provision in this Agreement,
if the adoption of any applicable Regulation, or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by the Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank, or comparable agency shall make it unlawful or impossible for the
Lender to maintain its Loan Commitment, then upon notice to the Borrower by the
Lender, its Loan Commitment shall terminate.

 

2.14         Taxes.

 

(a)           Tax Gross-Up.  Notwithstanding any provision in this Agreement to
the contrary, all payments made to the Lender by the Borrower hereunder, under
any Note or under any Loan Document shall be made without deduction or
withholding for or on account of any present or future taxes, except as required
by applicable law.  If such payments are or become subject to any tax imposed by
way of withholding or deduction under the applicable law of any jurisdiction,
Borrower shall indemnify and hold harmless the Lender against such taxes and
shall pay an additional amount to the Lender for the account of the Lender so
that the net amount to be received by the Lender, after reduction by any such
deduction or withholding including any reduction for taxes applicable to
additional sums payable under this Section 2.14, shall be equal to the full
amount that the Lender would have otherwise received absent such withholding or
deduction.  Whenever any withholding taxes are paid by the Borrower, the
Borrower shall promptly forward to the Lender an official receipt (or certified
copy thereof) or other documentation reasonably acceptable to the Lender
evidencing such payment to the relevant taxing authority.

 

(b)           Tax Indemnity.  Except as provided below, the Borrower shall
indemnify the Lender against any loss or liability which the Lender suffers
(directly or indirectly) for or on account of any tax in relation to a payment
received or receivable (or any payment deemed to be received or receivable)
under this Agreement.  The preceding sentence does not apply to any tax
(including income taxes, taxes on profits and franchise taxes) imposed on or
measure by the Lender's net income or profits under the laws of the jurisdiction
or any political subdivision thereof in which (i) the Lender is incorporated or
organized or in which the Lender is treated as resident for tax purposes or in
which the Lender maintains a place of business or is otherwise connected (other
than a connection resulting solely from the execution, delivery, or performance
of this Agreement and the other Loan Documents), or (ii) the Lender's office is
located in respect of amounts received or receivable in that jurisdiction.  If
the Lender makes, or intends to make, a claim hereunder, it must promptly notify
the Borrower if the event which will give, or has given, rise to the claim.


(c)           Other Related Tax Matters.  If the Borrower is required to pay any
amount to the Lender pursuant to this Section 2.14, then the Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the
reasonable judgment of the Lender is not otherwise disadvantageous to the
Lender.  If the Lender is entitled to an exemption from or reduction of tax,
with respect to payments under this Agreement, it shall, upon the written
request of the Borrower, deliver to the Borrower at such times as reasonably
requested by the Borrower in writing, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.  Notwithstanding anything therein
to the contrary, the Borrower shall not be required to pay any additional
amounts pursuant to this Section 2.14 with respect to taxes that are
attributable to the Lender's failure to comply with the foregoing sentence.  If
the Lender shall become aware that it is entitled to receive a refund in respect
of amounts paid by the Borrower pursuant to this Section 2.14, which refund in
the good faith judgment of the Lender is allocable to such payment, it shall
promptly notify the Borrower of the availability of such refund and shall,
within thirty (30) days after the receipt of a request by the Borrower, apply
for such refund.  If the Lender receives a refund in respect of any amounts paid
by the Borrower pursuant to this Section 2.14, which refund in the good faith
judgment of the Lender is allocable to such payment, it shall promptly notify
the Borrower of such refund and shall, within thirty (30) days after receipt,
repay such refund to the Borrower net of all out-of-pocket expenses of the
Lender; provided, however, that the Borrower, upon the request of the Lender,
agrees to repay the amount paid over to the Borrower to the Lender in the event
the Lender is required to repay such refund.

 

2.15         Maintenance Reserves; Security Deposits; Insurance Proceeds.  All
maintenance reserves, security deposits and proceeds of casualty insurance shall
be held and applied by the Lender pursuant to and in accordance with the Owner
Trustee Mortgage.

 

SECTION 3

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender that on the date hereof and
on each Loan Closing Date:

 

3.1           Organization, Standing.  It (a) is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, (b) has the
corporate power and authority necessary to own its assets, carry on its business
and enter into and perform its obligations hereunder, and under each Loan
Document to which it is a party, and (c) is qualified to do business and is in
good standing in each jurisdiction where the nature of its business or the
ownership of its properties requires such qualification, except where the
failure to be so qualified would not have a Material Adverse Effect.


3.2           Corporate Authority, Validity, Etc.  The making and performance of
the Loan Documents to which it is a party are within its power and authority and
have been duly authorized by all necessary corporate action.  The making and
performance of the Loan Documents do not and under present law will not require
any consent or approval not obtained of any of its shareholders, or any other
Person (including, without limitation, any Governmental Authority), do not and
under present law will not violate any law, rule, regulation order, writ,
judgment, injunction, decree, determination or award, do not violate any
provision of its charter or by-laws, do not and will not result in any breach of
any material agreement, lease or instrument to which it is a party, by which it
is bound or to which any of its assets are or may be subject, and do not and
will not give rise to any Lien upon any of its assets except the Lien in favor
of the Lender contemplated hereby.  The Borrower is not in default under any
agreement, lease or instrument except to the extent such default reasonably
could not have a Material Adverse Effect.  No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority
are necessary for the execution, delivery or performance by the Borrower of any
Loan Document to which it is a party or for the validity or enforceability
thereof, except any filings or registrations expressly contemplated by the Loan
Documents.

 

3.3           Validity of Loan Documents.  The Loan Documents to which Borrower
is a party, when executed and delivered by Borrower, will have been duly
executed and delivered by the Borrower and constitute legal, valid, and binding
obligations of the Borrower, enforceable in accordance with their respective
terms.

 

3.4           Litigation.  Except as disclosed in Section 3.4 of the Disclosure
Schedule, there are no actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
assets before any court, government agency, or other tribunal which if adversely
determined reasonably could have a Material Adverse Effect.  If there is any
disclosure on Section 3.4 of the Disclosure Schedule, the status (including the
tribunal, the nature of the claim and the amount in controversy) of each such
litigation matter as of the date of this Agreement is set forth in Section 3.4
of the Disclosure Schedule.

 

3.5           ERISA. (a) The Borrower and each ERISA Affiliate is in compliance
in all material respects with all applicable provisions of ERISA and the
regulations promulgated thereunder; and, neither Borrower, nor any ERISA
Affiliate maintains or contributes to or has maintained or contributed to any
multiemployer plan (as defined in Section 4001 of ERISA) under which the
Borrower or any ERISA Affiliate could have any withdrawal liability; (b) neither
the Borrower nor any ERISA Affiliate, sponsors or maintains any Plan under which
there is an accumulated funding deficiency within the meaning of Section 412 of
the Code, whether or not waived; (c) the aggregate liability for accrued
benefits and other ancillary benefits under each Plan that is or will be
sponsored or maintained by the Borrower or any ERISA Affiliate (determined on
the basis of the actuarial assumptions prescribed for valuing benefits under
terminating single-employer defined benefit plans under Title IV of ERISA) does
not exceed the aggregate fair market value of the assets under each such defined
benefit pension Plan; (d) the aggregate liability of the Borrower and each ERISA
Affiliate arising out of or relating to a failure of any Plan to comply with the
provisions of ERISA or the Code, will not have a Material Adverse Effect; and
(e) there does not exist any unfunded liability (determined on the basis of
actuarial assumptions utilized by the actuary for the plan in preparing the most
recent annual report) of the Borrower or any ERISA Affiliate under any plan,
program or arrangement providing post-retirement life or health benefits.


3.6           Financial Statements.  The consolidated financial statements of
Borrower as of and for the Fiscal Year ended December 31, 2000 and for the
Fiscal Quarter ended June 30, 2001, in each case, consisting of a balance sheet,
a statement of operations, a statement of shareholders’ equity, a statement of
cash flows and except for the Fiscal Quarter Statement accompanying footnotes
furnished to the Lender in connection herewith, present fairly, in all material
respects, the financial position, results of operations and operating statistics
of the Borrower as of the dates and for the periods referred to, in conformity
with GAAP.  Except as set forth on Section 3.6 of the Disclosure Schedule, there
are no material liabilities, fixed or contingent, which are not reflected in
such financial statements, the accompanying footnotes, or the Borrower’s Form
10K filed for the period ended December 31, 2000 or the Borrower's Form 10Q
filed for the period ended June 30, 2001, other than liabilities which are not
required to be reflected in such financial statements.

 

3.7           No Material Adverse Change.  Since June 30, 2001, there has been
no Material Adverse Change.

 

3.8           Not in Default, Judgments, Etc.  No Event of Default or Potential
Default under any Loan Document has occurred and is continuing.  The Borrower
has satisfied all judgments (other than judgments which do not constitute an
Event of Default under Section 8.1(g)), and is not in default under any order,
writ, injunction, or decree of any court, arbitrator, or federal, state,
municipal, or other governmental authority, commission, board bureau, agency, or
instrumentality, domestic or foreign.

 

3.9           Taxes.  The Borrower has filed all federal, state, local and
foreign tax returns and reports which it is required by law to file and as to
which its failure to file would have a Material Adverse Effect, and has paid all
taxes, including wage taxes, assessments, withholdings and other governmental
charges which are presently due and payable, other than those being contested in
good faith by appropriate proceedings, if any, and disclosed on Section 3.9 of
the Disclosure Schedule.  The tax charges, accruals and reserves on the books of
the Borrower are adequate to pay all such taxes that have accrued but are not
presently due and payable.

 

3.10         Permits, Licenses, Etc.  The Borrower possesses all permits,
licenses, franchises, trademarks, trade names, copyrights and patents necessary
to the conduct of its business as presently conducted or as presently proposed
to be conducted, except where the failure to possess the same would not have a
Material Adverse Effect.

 

3.11         No Materially Adverse Contracts, Etc.  The Borrower is not subject
to any charter, corporate or (to the best of its knowledge) other legal
restriction, or any judgment, decree, order, or (to the best of its knowledge)
rule or regulation which in the judgment of its directors or officers has or is
expected in the future to have a Material Adverse Effect.  The Borrower is not a
party to any contract or agreement which in the judgment of its directors or
officers has or is expected to have any Material Adverse Effect, except as
otherwise reflected in adequate reserves.


3.12         Compliance with Laws, Etc.  The Borrower is in compliance in all
material respects with all Regulations applicable to its business (including
obtaining all authorizations, consents, approvals, orders, licenses, exemptions
from, and making all filings or registrations or qualifications with, any court
or governmental department, public body or authority, commission, board, bureau,
agency, or instrumentality), the noncompliance with which reasonably would
likely have a Material Adverse Effect.

 

3.13         Solvency.  The Borrower is, and after giving effect to the
transactions contemplated hereby, will be, Solvent.

 

3.14         Use of Proceeds.  The Borrower will use the proceeds of any Loan to
be made pursuant hereto for the purchase, financing and refinancing of Engines.

 

3.15         Depreciation Policies.  The Borrower’s depreciation policies with
respect to the Engines are as set forth on Exhibit G.  These policies have been
in effect substantially without change since January 1, 1997.

 

3.16         Disclosure Generally.  The representations and statements made by
the Borrower or on its behalf in connection with this Agreement and the Loans,
including representations and statements in each of the Loan Documents, do not
and will not contain any untrue statement of a material fact or omit to state a
material fact or any fact necessary to make the representations made not
materially misleading.  No written information, exhibit, report, brochure or
financial statement furnished by the Borrower to the Lender in connection with
this Agreement, the Loans or any Loan Document contains or will contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading. 
Notwithstanding anything to the contrary in this Agreement, the Disclosure
Schedule to this Agreement shall be promptly updated by the Borrower whenever
necessary to reflect events that have occurred which would make the latest
information contained therein delivered by the Borrower to the Lender inaccurate
or misleading; provided, however, that no updating of any such Disclosure
Schedule shall operate to:  (i) cure a breach of a representation or warranty
previously made by the Borrower; (ii) modify any of the covenants or obligations
of the Borrower under this Agreement or any other Loan Document (including any
affirmative covenants, negative covenants or financial covenants); (iii) prevent
the occurrence of the disclosed event from constituting a Potential Default or
Event of Default if the occurrence of such event otherwise constitutes a
Potential Default or Event of Default under this Agreement or any other Loan
Document; or (iv) expand the definition of “Permitted Liens” allowed under this
Agreement.

 

SECTION 4

CONDITIONS PRECEDENT

 

4.1           Conditions to the Effectiveness of the Agreement.  The
effectiveness of this Agreement is conditioned upon the following:

 

(a)           Due Execution.  This Agreement shall be executed and delivered by
the Borrower and the Lender and shall be in full force and effect.


(b)           Facility Fee.  The Borrower shall have paid to Lender the
applicable Facility Fee.

 

(c)           Opinion.  The Lender shall have received a favorable written legal
opinion from counsel to the Borrower dated the Closing Date in form and
substance and from counsel satisfactory to the Lender, which shall be addressed
to the Lender, with respect to the due authorization, execution, and delivery by
the Borrower of this Agreement, the enforceability of this Agreement against the
Borrower, and such other matters as the Lender shall reasonably request.

 

(d)           Other Documents and Information.  The Lender shall have received
copies of all other documents and information as it shall have reasonably
requested, each in form and substance satisfactory to the Lender.

 

4.2           All Loans.  The obligation of the Lender to make any Loan is
conditioned upon the following:

 

(a)           Articles, Bylaws.  The Lender shall have received copies of the
Articles or Certificate of Incorporation and Bylaws of the Borrower certified by
its corporate secretary or secretary, together with Certificate of Good Standing
from any jurisdiction where the nature of its business or the ownership of its
properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect.

 

(b)           Evidence of Authorization.  The Lender shall have received copies
certified by the Secretary or Assistant Secretary of the Borrower of all
corporate or other action taken by Borrower to authorize its execution and
delivery and performance of the Loan Documents and to authorize the Loans

 

(c)           Incumbency.  The Lender shall have received a certificate signed
by the secretary or assistant secretary of the Borrower, together with the true
signature of the officer or officers authorized to execute and deliver the Loan
Documents and certificates thereunder, upon which the Lender shall be entitled
to rely conclusively until they shall have received a further certificate of the
secretary or assistant secretary of the Borrower amending the prior certificate
and submitting the signature of the officer or officers named in the new
certificate as being authorized to execute and deliver the Loan Documents and
certificates thereunder.

 

(d)           Consents.  The Borrower shall have provided to the Lender evidence
satisfactory to the Lender that all governmental, shareholder and third party
consents and approvals necessary in connection with the transactions
contemplated hereby have been obtained and remain in effect.

 

(e)           Blocked Account.  The Borrower shall have opened the Blocked
Account and have delivered to the Lender the Blocked Account Agreement executed
by the Borrower and the Bank and the Security Agreement-Blocked Account,
executed by the Borrower.


(f)            Owner Trustee Documents.  The Lender shall have received (i) a
copy of the resolutions of the Board of Directors of the Owner Trustee, in its
individual capacity, certified by the Secretary or an Assistant Secretary of the
Owner Trustee, duly authorizing the execution, delivery and performance by the
Owner Trustee of each of the Loan Documents to which the Owner Trustee is or
will be a party and (ii) an incumbency certificate of Owner Trustee, as to the
persons authorized to execute and deliver the Loan Documents to which it is or
will be a party and the signatures of such person or persons.

 

(g)           Opinions.  The Lender shall have received a favorable written
legal opinion from counsel to the Borrower dated each Loan Closing Date in form
and substance and from counsel satisfactory to the Lender, which shall be
addressed to the Borrower, with respect to the due authorization, execution,
delivery and enforceability by the Lender of each of the Loan Documents to which
the Borrower is a party, the enforceability of such Loan Documents against the
Borrower, and as to such other matters as the Lender shall reasonably request;
provided in respect of each Loan Closing Date after the initial Loan Closing
Date, the Borrower may satisfy the requirements of this clause (g) by providing
the Lender with a letter of counsel having rendered the opinion to the effect
that the Borrower may rely on such opinion on such Loan Closing Date.

 

(h)           Other Agreements.  The Borrower and each Owner Trustee as
applicable shall have executed and delivered to each other the other Loan
Documents required hereunder.

 

(i)            Other Fees, Expenses.  The Borrower shall simultaneously pay or
shall have paid all fees (in addition to those described in Section 4.1(b)) and
expenses, if any, due hereunder or under any other Loan Document.

 

(j)            Request For Advance.  The Borrower shall have delivered and the
Lender shall have received a Request for Advance for such Loan, in such form as
the Lender may request from time to time.

 

(k)           Loan Documents.  The Borrower shall have delivered to the Lender
and the Lender shall have received:

(I)            A FULLY EXECUTED COUNTERPART OF THE RELEVANT PURCHASE AGREEMENT,
IF AVAILABLE TO THE BORROWER;

 

(II)           THE FULLY EXECUTED CHATTEL PAPER COUNTERPART OF THE RELEVANT
LEASE;

 

(III)          A COUNTERPART OF THE RELEVANT OWNER TRUSTEE MORTGAGE, EXECUTED BY
THE RELEVANT OWNER TRUSTEE;

 

(IV)          A COUNTERPART OF THE RELEVANT BENEFICIAL INTEREST PLEDGE
AGREEMENT, EXECUTED BY THE BORROWER;

 

(V)           A NOTE IN THE PRINCIPAL AMOUNT OF THE RELEVANT LOAN, EXECUTED BY
THE BORROWER;


(VI)          A CONSENT AND AGREEMENT, EXECUTED BY THE RELEVANT LESSEE AND THE
RELEVANT OWNER TRUSTEE;

 

(VII)         IF THE LESSEE’S DOMICILE OR PRINCIPAL LOCATION IS A NON-U.S.
JURISDICTION, EVIDENCE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER
THAT SUCH DOMICILE OR PRINCIPAL LOCATION IS EXCLUDED FROM THE DEFINITION OF
“NONRECOGNITION OF RIGHTS JURISDICTIONS” UNDER CLAUSE (A) OR (B) THEREOF.

 

(l)            Lease and Purchase Documents.  To the extent available to the
Borrower, with respect to each Lease and Purchase Agreement, the Lender shall
have received copies of all documents the delivery of which is provided for
therein as a condition precedent to the effectiveness thereof.

 

(m)          Covenants; Representations.  The Borrower and each Owner Trustee
shall be in compliance with all covenants, agreements and conditions in each
Lease Document and each Purchase Document, and each representation and warranty
contained in each Loan Document and made by the Borrower or an Owner Trustee
shall be true in all material respects with the same effect as if such
representation or warranty had been made on the date such Loan is made or
issued, except to the extent such representation or warranty relates to a
specific prior date.

 

(n)           Compliance Certificate.  The Lender shall have received from the
Borrower a Compliance Certificate to the effect that (a) since the date of the
Borrower's most recently published financial statements there has been no
Material Adverse Change, (b) each of the representations of the Borrower and the
Owner Trustee in each Loan Document to which it is a party are true and correct
in all material respects (other than Loan representations made as of and
relevant only to a specific date) and (c) no Event of Default or Potential
Default has occurred and is continuing.

 

(o)           Material Adverse Change.  Since the date of the most recent
financial statements of the Borrower, there shall not have been any Material
Adverse Change.

 

(p)           Legal Opinions.  The Lender shall have received a favorable legal
opinion (i) from counsel to the Owner Trustee dated the Loan Closing Date in
form and substance satisfactory, and from counsel reasonably acceptable, to the
Lender with respect to the due authorization and delivery by the Owner Trustee
of the Loan Documents to which it is a party, the enforceability thereof, the
Lien created thereby and as to such other matters as the Lender shall reasonably
request, and (ii) from McAfee & Taft, special FAA counsel, as to the Owner
Trustee Mortgage and such other matters as the Lender shall reasonably request.

 

(q)           Insurance.  Evidence, in form and scope satisfactory to the
Lender, of the insurance required by Section 3.06 of the relevant Owner Trustee
Mortgage, provided the Borrower shall have the right to defer delivery thereof
for a period of up to 30 days from the Loan Closing Date.

 

(r)            Documents.  The Lender shall have received all certificates,
instruments and other documents then required to be delivered to the Lender
pursuant to any Loan Document, in each instance in form and substance reasonably
satisfactory to it.


(s)           Security Interest.  The Borrower shall furnish evidence
satisfactory to the Lender that the Lender holds a perfected, first-priority
lien against all Collateral which is the subject of such Loan, subject to the
proviso set forth in Section 9.1 and the exceptions contained in Section 8.1 or
in any other Loan Document.

 

(t)            Financial Statements.  The Lender shall have received the most
recently published financial statements of the Willis Companies, including
balance sheets, income and cash-flow statements, audited by independent public
accountants of recognized national standing, and prepared in conformity with
GAAP.

 

(u)           Litigation.  There shall be no actions, suits, investigations or
proceedings pending or threatened in any court or before any arbitrator or
Governmental Authority that could have a Material Adverse Effect.

 

(v)           Other Fees, Expenses.  The Borrower shall simultaneously pay or
shall have paid all fees and expenses, if any, due hereunder or under any other
Loan Document.

 

(w)          Other Documents.  The Lender shall have received such other
certificates, documents and opinions as the Lender shall reasonably request.

 

SECTION 5

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, without the prior written consent of the
Lender, from and after the date hereof and so long as the Loan Commitment is in
effect or any Obligation remains unpaid or outstanding, it will:

 

5.1           Financial Statements and Reports.  Furnish to the Lender the
following financial information:

 

(a)           Annual Statements.  No later than ninety (90) days after the end
of each Fiscal Year, the consolidated and consolidating balance sheet of the
Willis Companies as of the end of such year and the prior year in comparative
form, and related statements of operations, shareholders’ equity and cash flows
for such Fiscal Year and the prior Fiscal Year in comparative form.  The
financial statements shall be in reasonable detail with appropriate notes, and
shall be prepared in accordance with GAAP.  The consolidated annual financial
statements shall be certified (without any qualification or exception) by KPMG
LLP or other independent public accountants reasonably acceptable to the
Lender.  Such financial statements shall be accompanied by a report of such
independent certified public accountants stating that, in the opinion of such
accountants, such financial statements present fairly, in all material respects,
the financial position, the results of operations and the cash flows of the
Willis Companies for the period then ended in conformity with GAAP, except for
inconsistencies resulting from changes in accounting principles and methods
agreed to by such accountants and specified in such report, and that, in the
case of such financial statements, the examination by such accountants of such
financial statements has been made in accordance with generally accepted
auditing standards and accordingly included examining, on a test basis, evidence
supporting the amounts and disclosures in the financial statements and assessing
the accounting principles used and significant estimates made, as well as
evaluating the overall financial statement presentation.  Each financial
statement provided under this subsection (a) shall be accompanied by a
certificate signed by such accountants either stating that during the course of
their examination nothing came to their attention which would cause them to
believe that any event has occurred and is continuing which constitutes an Event
of Default or Potential Default, or describing each such event.  In addition to
the annual financial statements, the Borrower shall, promptly upon receipt
thereof, furnish to the Lender a copy of the portion of each other report or
management letter submitted to its board of directors by its independent
accountants in connection with any annual, interim or special audit made by them
of the financial records of the Borrower in which the Borrower’s accountants
give any comment critical of the valuation of, or controls or procedures related
to, the Collateral.


(b)           Quarterly Statements.  No later than forty-five (45) calendar days
after the end of each Fiscal Quarter of each Fiscal Year except for the Fiscal
Quarter ending on December 31, the consolidated and consolidating balance sheet
and related statements of operations, shareholders’ equity and cash flows of the
Willis Companies for such quarterly period and for the period from the beginning
of such fiscal year to the end of such Fiscal Quarter and a corresponding
financial statement for the same periods in the preceding Fiscal Year certified
by the chief financial officer, chief administrative officer or  chief executive
officer of the Willis Companies as having been prepared in accordance with GAAP
(subject to changes resulting from audits, year-end adjustments and the absence
of footnotes).  Such quarterly statement shall be accompanied by a Compliance
Certificate in the form attached hereto as Exhibit B or such other form as the
Lender shall reasonably request.

 

(c)           No Default.  Within forty-five (45) calendar days after the end of
each of the first three Fiscal Quarters of each Fiscal Year and within ninety
(90) calendar days after the end of each Fiscal Year, a certificate signed by
the chief financial officer, chief administrative officer or chief executive
officer of the Willis Companies certifying that, to the best of such officer’s
knowledge, after due inquiry, (i) the Borrower has complied with all covenants,
agreements and conditions in each Loan Document and that each representation and
warranty contained in each Loan Document is true and correct with the same
effect as though each such representation and warranty had been made on the date
of such certificate (except (A) to the extent such representation or warranty
relates to a specific prior date, or (B) to the extent that any events have
occurred that require a change to the Disclosure Schedule, in which case an
updated Disclosure Schedule will be delivered by the Borrower in accordance with
the requirements of Section 3.16 hereof, in which case the representation shall
be updated by the Borrower to reflect any changes occurring since that prior
date, and (ii) no event has occurred and is continuing which constitutes an
Event of Default or Potential Default, or describing each such event and the
remedial steps being taken by the Borrower, as applicable.

 

(d)           ERISA.  All reports and forms filed with respect to all Plans,
except as filed in the normal course of business and that would not result in an
adverse action to be taken under ERISA, and details of related information of a
Reportable Event, promptly following each filing.

 

(e)           Material Changes.  Notification to the Lender of any litigation,
administrative proceeding, investigation, business development, or change in
financial condition which could reasonably have a Material Adverse Effect,
promptly following its discovery.


(f)            Other Information.  Promptly, upon request by the Lender from
time to time (which may be on a monthly or other basis), the Borrower shall
provide such other information and reports regarding its operations, business
affairs, prospects and financial condition as the Lender may reasonably request.

 

(g)           Annual Compliance Report.  As soon as practicable and in any event
within 90 days after the end of each fiscal year, the Borrower shall deliver to
the Lender a Compliance Certificate.

 

(h)           Maintenance of Current Depreciation Policies.  The Borrower shall
maintain its method of depreciating its assets substantially consistent with
past practices as set forth in Exhibit G and will promptly notify the  Lender of
any deviation from such practices.

 

5.2           Corporate Existence.  Preserve its corporate existence and all
material franchises, licenses, patents, copyrights, trademarks and trade names
consistent with good business practice; and maintain, keep, and preserve all of
its properties (tangible and intangible) necessary or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 

5.3           ERISA.  Comply in all material respects with the provisions of
ERISA to the extent applicable to any Plan maintained for the employees of the
Borrower or any ERISA Affiliate; do or cause to be done all such acts and things
that are required to maintain the qualified status of each Plan and tax exempt
status of each trust forming part of such Plan; not incur any material
accumulated funding deficiency (within the meaning of ERISA and the regulations
promulgated thereunder), or any material liability to the PBGC (as established
by ERISA); not permit any event to occur as described in Section 4042 of ERISA
or which may result in the imposition of a lien on its properties or assets;
notify the  Lender in writing promptly after it has come to the attention of
senior management of the Borrower of the assertion or threat of any Reportable
Event or other event described in Section 4042 of ERISA (relating to the
soundness of a Plan) or the PBGC’s ability to assert a material liability
against the Borrower or impose a lien on its, or any ERISA Affiliates’,
properties or assets; and refrain from engaging in any Prohibited Transactions
or actions causing possible liability under Section 5.02 of ERISA.

 

5.4           Compliance with Regulations.  Comply in all material respects with
all Regulations applicable to its business, the noncompliance with which
reasonably could have a Material Adverse Effect.

 

5.5           Conduct of Business; Permits and Approvals, Compliance with Laws. 
Continue to engage in an efficient and economical manner in a business of the
same general type as conducted by it on the date of this Agreement; maintain in
full force and effect, its franchises, and all licenses, patents, trademarks,
trade names, contracts, permits, approvals and other rights necessary to the
profitable conduct of its business.


5.6           Maintenance of Properties.  Maintain or cause to be maintained in
good repair, working order and condition all properties used or useful in its
business and make all reasonable and necessary renewals, replacements,
additions, betterments and improvements thereof and thereto, so that the
business carried on in connection therewith may be conducted in the ordinary
course at all times.

 

5.7           Maintenance of Insurance.  Maintain insurance with financially
sound and reputable insurance companies or associations in such amounts and
covering such risks (including but not limited to coverage for aviation war risk
liabilities) as are usually carried by companies engaged in the same or a
similar business and similarly situated, which insurance may provide for
reasonable deductibility from coverage thereof.

 

5.8           Payment of Taxes, Etc.  Promptly pay and discharge (a) all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income and profits, upon any of its property, real, personal or mixed, or upon
any part thereof, before the same shall become in default; and (b) all lawful
claims for labor, materials and supplies or otherwise, which, if unpaid, might
become a lien or charge upon such property or any part thereof; provided,
however, that so long as the Borrower first notifies the Lender of its intention
to do so, it shall not be required to pay and discharge any such tax,
assessment, charge, levy or claim so long as the failure to so pay or discharge
does not constitute or result in an Event of Default or a Potential Default
hereunder and so long as no foreclosure or other similar proceedings shall have
been commenced against such property or any part thereof and so long as the
validity thereof shall be contested in good faith by appropriate proceedings
diligently pursued and it shall have set aside on its books adequate reserves
with respect thereto.

 

5.9           Notice of Events.  Promptly upon discovery of any of the following
events, provide telephone notice to the Lender (confirmed within three (3)
calendar days by written notice from the Borrower to the Lender) describing the
event and all action the Borrower proposes to take with respect thereto:

 

(a)           an Event of Default or Potential Default under this Agreement or
any other Loan Document;

 

(b)           any default or event of default under a contract or contracts and
the default or event of default involves payments by the Borrower in an
aggregate amount equal to or in excess of $3,000,000;

 

(c)           a default or event of default under or as defined in any evidence
of or agreements for Indebtedness for Borrowed Money under which the Borrower’s
liability is equal to or in excess of $3,000,000, singularly or in the
aggregate, whether or not an event of default thereunder has been declared by
any party to such agreement or any event which, upon the lapse of time or the
giving of notice or both, would become an event of default under any such
agreement or instrument or would permit any party to any such instrument or
agreement to terminate or suspend any commitment to lend to the Borrower or to
declare or to cause any such indebtedness to be accelerated or payable before it
would otherwise be due;


(d)           the institution of, any material adverse determination in, or the
entry of any default judgment or order or stipulated judgment or order in, any
suit, action, arbitration, administrative proceeding, criminal prosecution or
governmental investigation against the Borrower in which the amount in
controversy is in excess of $3,000,000, singularly or in the aggregate;

 

(e)           any change in any Regulation, including, without limitation,
changes in tax laws and regulations, which would have a Material Adverse Effect;
or

 

(f)            any “Event of Default” (as defined in the Other Facility
Agreement) under the Other Facility Agreement.

 

5.10         Inspection Rights.  At any time during regular business hours and
upon reasonable notice permit the Lender or any authorized officer, employee,
agent, or representative of the Lender (a) to discuss the affairs, finances, and
accounts of the Borrower with its Chairman, President, any executive vice
president, its chief financial officer, treasurer, controller or independent
accountants or (b) subject to the terms of the relevant Lease to inspect an
Engine and its Engine Records and make such copies thereof as the Lender may
elect.  In conducting each such inspection, visit or discussion (each an
“inspection”), the Lender and each of its officers, employees, agents and
representatives shall take all reasonable action to minimize any disruption to
the normal operations of the Borrower and the relevant Lessee. If no Event of
Default or Potential Default shall be in existence, the Lender in respect of
each Engine and otherwise generally, shall limit such inspection of each of the
foregoing to once each calendar year.  If an inspection shall be made during the
continuance of a Potential Default or an Event of Default, the Borrower shall
reimburse the Lender for its reasonable out-of-pocket expense of such
inspection.  If an inspection shall be made when no Event of Default or
Potential Default shall be in existence, the Borrower shall reimburse the Lender
for its reasonable out-of-pocket expense of such inspection up to $5,000 in the
aggregate; any expenses incurred by the Lender in excess of such amount shall be
for the Lender’s account.  At all times, it is understood and agreed by the
Borrower that all expenses in connection with any such inspection which may be
incurred by the Borrower, any officers and employees thereof and the attorneys
and independent certified public accountants therefor shall be expenses payable
by the Borrower and shall not be expenses of the Lender.

 

5.11         Generally Accepted Accounting Principles.  Maintain books and
records at all times in accordance with Generally Accepted Accounting
Principles.

 

5.12         Compliance with Material Contracts.  Comply in all material
respects with all obligations, terms, conditions and covenants, as applicable,
in all instruments and agreements to which it is a party or by which it is
bound, including but not limited to any Lease which has been assigned to the
Lender, or any of its properties is affected and in respect of which the failure
to comply reasonably could have a Material Adverse Effect.

 

5.13         Use of Proceeds.  Use the proceeds of any Loan to be made pursuant
hereto for the purchase or refinancing of Engines as contemplated herein.

 

5.14         Further Assurances.  Do such further acts and things and execute
and deliver to the Lender such additional assignments, agreements, powers and
instruments, as the Lender may reasonably require or reasonably deem advisable,
to carry into effect the purposes of this Agreement or to better assure and
confirm unto the Lender its rights, powers and remedies hereunder.


5.15         Placards.  Subject only to restrictions contained in the Lease,
require each lessee under such Lease relating to each Eligible Engine to affix
to and maintain on such Eligible Engine subject to such Lease a placard
satisfactory to the Lender bearing an inscription substantially in the form of
“THIS ENGINE IS OWNED BY WILLIS LEASE FINANCE CORPORATION OR AN AFFILIATE, AND
IS SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF ONE OR MORE
FINANCIAL INSTITUTIONS”, or such other inscription as the Lender from time to
time may reasonably request.

 

5.16         Lease Event of Default.  If a Lease Event of Default shall occur
under an Eligible Lease, Lender shall have the right to require the Borrower to
prepay, and the Borrower shall prepay, on a date no later than 180 days from the
date of the Lender’s request for such prepayment, the entire then outstanding
principal of the relevant Loan, together with interest thereon and all other
amounts due the Lender under the Loan Documents to the extent they relate to
such relevant Loan (including, but not limited to, Break Costs); provided,
however, in respect of any Eligible Lease the Borrower shall have the right to
cure two such Lease Events of Default before the Lender shall have the right to
require the prepayment provided for herein.

 

5.17         Special Indemnification.  If, pursuant to Section 13 of the Blocked
Account Agreement, the Lender is required to indemnify the Bank, the Borrower,
immediately upon receipt of request from the Lender therefor, shall reimburse
the Lender for all amounts paid or required to be paid by the Lender to the Bank
pursuant to such Section 13, unless due to the Lender’s gross negligence or
willful misconduct.

 

SECTION 6

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, without the prior written consent of the
Lender, from and after the date hereof and so long as any Loan Commitment is in
effect or any Obligation remains unpaid or outstanding, it will not:

 

6.1           Consolidation and Merger.  Without the consent of the Lender which
shall not be unreasonably withheld or delayed, merge or consolidate with or into
any corporation except, if (a) no Potential Default or Event of Default shall
have occurred and be continuing either immediately prior to or upon the
consummation of such transaction, and (b) the Borrower is the surviving entity. 
The Borrower will promptly notify the  Lender of any merger or consolidation
involving the Borrower.

 

6.2           Liens.  Create, assume or permit to exist any Lien on the
Collateral, whether now owned or hereafter acquired, or upon any income or
profits therefrom, except Permitted Liens, or allow or permit to exist any Lien
(other than Permitted Liens) on any Collateral owned by an Owner Trustee. 
Without limiting the foregoing, the Borrower, at the Borrower’s expense, shall,
or shall cause the relevant Owner Trustee to, promptly discharge any such Lien,
except Permitted Liens.


6.3           Margin Stock.  Use or permit any proceeds of the Loans to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock within the meaning of Regulation U
of The Board of Governors of the Federal Reserve System, as amended from time to
time.

 

6.4           Transfer of Assets; Nature of Business.  The Borrower and its
Restricted Subsidiaries may not sell, transfer, lease or dispose of assets
constituting in the aggregate more than twenty percent (20%) of the net book
value of their combined assets during any twelve-month period without the prior
written consent of the Lender, such consent not to be unreasonably withheld. 
Notwithstanding the above:  (a) the Borrower may or may cause an Owner Trustee
to lease engines and other equipment in the ordinary course of business, (b) the
Borrower may or may cause an Owner Trustee to sell, transfer or otherwise
dispose of engines and other equipment subject to a lease (including, without
limitation, related assets such as security deposits and maintenance reserves,
as applicable), or assign a Beneficial Interest, in the ordinary course of
business, for its then fair market value; (c) the Borrower may or may cause an
Owner Trustee to sell, transfer or otherwise dispose of engines and other
equipment that are declared a total loss or destroyed or that suffer damage that
is not economically repairable (or assign any Beneficial Interest relating to
any such engine or item of equipment), for their then fair market value; (d) the
Borrower may or may cause an Owner Trustee to sell, transfer, assign, lease,
re-lease or otherwise dispose of any engine or any other item of equipment with
respect to which the relevant lease has expired or is expiring (or assign any
Beneficial Interest relating to any such engine or such item) if such sale or
disposition is in the ordinary course of its business, for its then fair market
value; (e) the Borrower may or may cause an Owner Trustee to transfer
Contributed Assets (as such term is defined in the Contribution Agreement) or
similar assets to WLFC Funding Corporation or to any other Subsidiary of the
Borrower (in each case as such term is defined in any other contribution or
similar agreement entered into in connection with a similar securitization
transaction); (f) the Borrower may or may cause an Owner Trustee to transfer
engines or other equipment in connection with non-recourse or partial recourse
financing of leases and related engines and other equipment; (g) the Borrower
may or may cause an Owner Trustee to sell Parts to non-Affiliates of the
Borrower in the ordinary course of business; and (h) the Borrower may or may
cause an Owner Trustee to sell engines, other equipment, leases or related
assets (or assign any Beneficial Interest related thereto) to a Restricted
Subsidiary for not less than their net book value at the time of transfer.  The
Borrower may not discontinue, liquidate or change in any material respect any
substantial part of its operations or business.

 

6.5           Accounting Change.  Without the prior written approval of the
Lender, make or permit any material change in financial accounting policies or
financial reporting practices, except as required by Generally Accepted
Accounting Principles or regulations of the Securities and Exchange Commission,
if applicable.  Notwithstanding the foregoing, without the prior written
approval of the Lender, the Borrower shall not make or permit any material
change in financial accounting policies or financial reporting practices as they
relate to, or in connection with, any current or future securitizations, except
as required by GAAP or regulations of the Securities and Exchange Commission, if
applicable (and in such case, the Borrower shall promptly notify the Lender of
the need for such change).


6.6           Transactions with Affiliates of the Borrower.  Enter into any
material transaction (including, without limitation, the purchase, sale or
exchange of property, the rendering of any services or the payment of management
fees) with any Affiliate of the Borrower, except transactions in the ordinary
course of, and pursuant to the reasonable requirements of, its business, and in
good faith and upon commercially reasonable terms and except for transactions
with any member of the SwissAir Group and except for securitization transactions
contemplated by the WLFC Funding Facility and any similar securitization
transactions entered into from time to time by Subsidiaries of the Borrower.

 

6.7           Restricted Payments.

 

(a)           Make or pay any redemptions, repurchases, dividends or
distributions of any kind with respect to its capital stock.

 

(b)           Redeem or prepay any Debt other than under this Credit Facility
provided, however, that the Borrower shall be permitted to redeem, prepay, or
refinance Debt if such redemption, prepayment, or refinancing (i) is in the
ordinary course of the Borrower’s business, and (ii) no Potential Default or
Event of Default exists prior to or after such refinancing.

 

6.8           Restriction on Amendment of this Agreement.  Enter into or
otherwise become subject to or suffer to exist any agreement which would require
it to obtain the consent of any other Person as a condition to the ability of
the  Lender and the Borrower to amend or otherwise modify this Agreement.

 

6.9           Change of Incorporation.  Reincorporate (or otherwise reorganize)
under the laws of a jurisdiction other than Delaware.

 

SECTION 7

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that, without the prior written consent of the
Lender, from and after the date hereof and so long as any Loan Commitment is in
effect or any Obligation remains unpaid or outstanding:

 

7.1           No Losses.  From and after the Closing Date, the Willis Companies
shall not at any time suffer a net loss for *.

 

7.2           Minimum Tangible Net Worth.  Tangible Net Worth of the Willis
Companies will not at any time be less than the sum of:  (i) $__________, plus
(ii) if positive, ___% of the cumulative Net Income of the Willis Companies for
each fiscal quarter earned from and after the Closing Date (without any
deduction for net losses for any fiscal quarter); plus (iii) ___% of the net
proceeds received by Borrower from the issuance of common stock or preferred
stock of Borrower after January 1, 2001.*

 

--------------------------------------------------------------------------------

*              This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.


7.3           Leverage Ratio.  From and after the Closing Date, the Leverage
Ratio will not exceed ________ as of the end of any Fiscal Quarter.*

 

7.4           Adjusted Total Debt to Adjusted Tangible Net Worth.  From and
after the Closing Date, as of the end of any Fiscal Quarter, the ratio of (a)
Adjusted Total Debt to Adjusted Tangible Net Worth will not exceed ________.*

 

7.5           Minimum Interest Coverage Ratio.  From and after the Closing Date,
the Interest Coverage Ratio of the Willis Companies (measured at the end of each
Fiscal Quarter on a rolling four-quarter basis) will not be less than ________.*

 

7.6           Investments in Unrestricted Subsidiaries.  From and after the
Closing Date, except for Borrower's investment in WLFC Funding Corporation or
any other Subsidiary of Borrower established to facilitate securitizations, the
Borrower will not make or maintain any Investments in Unrestricted Subsidiaries
which exceed in the aggregate fifteen percent (15%) of Net Worth of the
Borrower.

 

SECTION 8

DEFAULT

 

8.1           Events of Default.  The Borrower shall be in default if any one or
more of the following events (each an “Event of Default”) occurs:

 

(a)           Payments.  The Borrower fails to pay the principal due on any Note
when due and payable (whether at maturity, by notice of intention to prepay, or
otherwise); or fails to pay interest or any other amount payable hereunder or
under any other Loan Document within three Business Days after the date such
interest or other amount is due and payable.

 

(b)           Covenants.  The Borrower or any Owner Trustee, as applicable,
fails to observe or perform:  (i) any term, condition or covenant set forth in
Sections 5.1(a), 5.1(b), 5.1(c), 5.1(g) or 5.1(h), Section 5.2, Section 5.7,
Section 5.9, Section 5.10, Section 5.14, Sections 6.1 through 6.9 or Sections
7.1 through 7.6 herein, as and when required; or (ii) any term, condition or
covenant contained in this Agreement or any other Loan Document, other than any
Event of Default set forth in any other subsection of this Section 8.1, and
other than as set forth in (i) above, as and when required and such failure
shall continue unremedied for a period of 10 Business Days after the earlier of
(1) actual knowledge of any executive officer of the Borrower or (2) written
notice thereof by the Lender to the Borrower.

 

(c)           Owner Trustee Mortgage.  There shall occur an Event of Default (as
that term is defined in the Owner Trustee Mortgage), and such Event of Default
shall not have been cured within a period of 10 Business Days after the earlier
of (1) actual knowledge of any executive officer of the Borrower or (2) written
notice thereof from the Lender to the Borrower.

 

--------------------------------------------------------------------------------

*              This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.


(d)           Representations, Warranties.  Any representation or warranty made
or deemed to be made by the Borrower or any Owner Trustee in its capacity as
such, as applicable, herein or in any Loan Document or in any exhibit, schedule,
report or certificate delivered pursuant hereto or thereto shall prove to have
been false, misleading or incorrect in any material respect when made or deemed
to have been made.

 

(e)           Bankruptcy.  The Borrower or any Owner Trustee in its capacity as
such is dissolved or liquidated, makes an assignment for the benefit of
creditors, files a petition in bankruptcy, is adjudicated insolvent or bankrupt,
petitions or applies to any tribunal for any receiver or trustee, commences any
proceeding relating to itself under any bankruptcy, reorganization, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction, has
commenced against it any such proceeding which remains undismissed for a period
of sixty (60) days, or indicates its consent to, approval of or acquiescence in
any such proceeding, or any receiver of or trustee for the Borrower or any Owner
Trustee in its capacity as such or any substantial part of its property is
appointed, or if any such receivership or trusteeship continues undischarged for
a period of sixty (60) days.

 

(f)            Certain Other Defaults.  The Borrower or any Restricted
Subsidiary shall fail to pay when due any Indebtedness for Borrowed Money which
singularly or in the aggregate exceeds $3,000,000, and such failure shall
continue beyond any applicable cure period, or the Borrower or a Restricted
Subsidiary shall suffer to exist any default or event of default in the
performance or observance, subject to any applicable grace period, of any
agreement, term, condition or covenant with respect to any agreement or document
relating to Indebtedness for Borrowed Money which singularly or in the aggregate
exceeds $3,000,000 if the effect of such default is to permit, with the giving
of notice or passage of time or both, the holders thereof, or any trustee or
agent for said holders, to terminate or suspend any commitment (which is equal
to or in excess of $3,000,000) to lend money or to cause or declare any portion
of any borrowings thereunder to become due and payable prior to the date on
which it would otherwise be due and payable, provided that during any applicable
cure period the Lender’s obligations hereunder to make further Loans shall be
suspended.

 

(g)           Judgments.  Any judgments against the Borrower or any Owner
Trustee in its capacity as such against the assets of the Borrower or any Owner
Trustee in its capacity as such or property for amounts in excess of $3,000,000
in the aggregate remain unpaid, unstayed on appeal, undischarged, unbonded and
undismissed for a period of thirty (30) days.

 

(h)           Attachments.  Any assets of the Borrower or the Trust Estate shall
be subject to attachments, levies garnishments for amounts in excess of
$3,000,000 in the aggregate which have not been dissolved or satisfied within
twenty (20) days after service of notice thereof to the Borrower.

 

(i)            Change in Control of the Borrower.  Any Change of Control of the
Borrower should occur.


(j)            Security Interests.  Any security interest created pursuant to
any Loan Document shall cease to be in full force and effect or shall cease in
any material respect to give the Lender the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
first security interest in, and Lien on, all of the Collateral, but subject, in
the case of any Lease to a lessee domiciled or principally located in a non U.S.
jurisdiction, to the proviso set forth in Section 9.1) superior to and prior to
the rights of all third Persons, and subject to no other Liens (except as
permitted by Section 6.2 and, insofar as the issue of accession may be deemed to
affect such rights or to create any such Lien, except to the extent that the
lessee (or, in the case of a Lease to WLFC (Ireland) Limited, the sublessee) of
the Collateral is domiciled or principally located in a jurisdiction that
satisfies one of the criteria for exclusion from the definition of
“Nonrecognition of Rights Jurisdictions”).

 

THEN and in every such event other than that specified in Section 8.1(e), the
Lender may immediately terminate the Maximum Loan Commitment by notice in
writing to the Borrower and immediately declare any and all Notes, including
without limitation accrued interest, and all other obligations to be, and they
shall thereupon forthwith become, due and payable without presentment, demand or
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided however in the event of the occurrence of an Event of Default of the
kind specified in Section 8.1(c), Lender may only immediately terminate the Loan
with respect to such Engine by notice in writing to the Borrower and immediately
declare any corresponding Note, including without limitation accrued interest,
to be, and it shall thereupon forthwith become, due and payable without
presentment, demand or notice of any kind, all of which are hereby expressly
waived by the Borrower.  Upon the occurrence of any event specified in Section
8.1(e), the Maximum Loan Commitment shall automatically terminate and the Notes,
including without limitation accrued interest, and all other Obligations, shall
immediately be due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower. 
Any date on which the Notes and such other Obligations are declared due and
payable pursuant to this Section 8.1 shall be the Loan Termination Date for
purposes of this Agreement.  From and after the date an Event of Default shall
have occurred and for so long as an Event of Default shall be continuing, the
Loans shall bear interest at the Default Rate.

 

SECTION 9

COLLATERAL

 

9.1           Collateral.  Except as otherwise specifically set forth herein
(including but not limited to the exceptions contained in Section 8.1(j)) or in
any other Loan Document, the Borrower covenants and agrees that any Obligations
made and outstanding and their repayment at all times shall be secured by a
first priority perfected security interest in all of the Collateral; provided
that, Borrower shall not be required to take any additional steps to create or
perfect any security interest in any Lease or Engine under the laws of any
jurisdiction outside the United States of America.

 

9.2           Security Documents.  In respect of each Loan, as security for the
punctual payment in full of the related Note (including all payments of
principal, and interest and other costs contemplated hereby) the Borrower shall
execute, or shall cause the Owner Trustee to execute, and deliver to the Lender
the relevant Owner Trustee Mortgage and Beneficial Interest Pledge Agreement and
such other documents as may be necessary to constitute and evidence and perfect
a security interest in the Collateral.


9.3           Release of Collateral.  The Borrower shall be entitled to remove
and request the Lender to release certain items of Collateral in accordance with
the provisions of Section 22 of the applicable Beneficial Pledge Agreement and
Section 8.09 of the applicable Owner Trustee Mortgage.  The Lender will
cooperate with the Borrower in effecting any such release.

 

SECTION 10

MISCELLANEOUS

 

10.1         Waiver.  No failure or delay on the part of the Lender or any
holder of any Note in exercising any right, power or remedy under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under any
Loan Document.  The remedies provided under the Loan Documents are cumulative
and not exclusive of any remedies provided by law.

 

10.2         Amendments.  No amendment, modification, termination, renewal or
waiver of any Loan Document or any provision thereof nor any consent to any
departure by the Borrower therefrom shall be effective unless the same shall
have been approved in writing by the Lender.

 

10.3         GOVERNING LAW.  THE LOAN DOCUMENTS AND ALL RIGHTS AND OBLIGATIONS
OF THE PARTIES THEREUNDER SHALL BE GOVERNED BY AND BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO NEW YORK OR
FEDERAL PRINCIPLES OF CONFLICT OF LAWS.

 

10.4         Participations and Assignments.  The Borrower hereby acknowledges
and agrees that so long as the Lender is not in default of its obligations under
this Agreement, the Lender may at any time:  (a) grant participations in all or
any portion of its Loan Commitment or any portion of its Note(s) or of its
right, title and interest therein or in or to this Agreement (collectively,
“Participations”) to any other lending office of the Lender or to any other
bank, lending institution or other entity which has the requisite sophistication
to evaluate the merits and risks of investments in Participations
(“Participants”); provided, however, that:  (i) all amounts payable by the
Borrower hereunder shall be determined as if the Lender had not granted such
Participation; (ii) the Lender shall act as agent for all Participants; and
(iii) any agreement pursuant to which the Lender may grant a Participation:  (x)
shall provide that the Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provisions of
this Agreement; and (y) shall not relieve the Lender from its obligations, which
shall remain absolute, to make Loans hereunder; and (b) assign to any third
party any of its Loans and its Loan Commitment. Upon execution and delivery by
the assignee to the Borrower of an instrument in writing pursuant to which such
assignee agrees to become a “Lender” hereunder having the Loan Commitment and
Loans specified in such instrument, the assignee shall have, to the extent of
such assignment (unless otherwise provided in such assignment with the consent
of the Borrower), the obligations, rights and benefits of the Lender hereunder
holding the Loan Commitment and Loans (or portions thereof) assigned to it, and
the Lender shall, to the extent of such assignment, be released from the Loan
Commitment (or portion(s) thereof) so assigned.  Notwithstanding anything to the
contrary in this Section 10.4, unless a Potential Default or an Event of Default
then exists, Lender shall not be entitled to grant Participations or assign any
of its Loans or its Loan Commitment to any grantee or assignee if at the time of
such proposed Participation or assignment (1) the grantee or the assignee or any
affiliate thereof is a bank or financial institution identified on Schedule 10.4
attached hereto, (2) the grantee or the assignee or any of its affiliates is
engaged in the business of leasing airplanes, airplane engines or parts to third
parties, or (3) the grantee or the assignee or any of its affiliates has a
lending relationship with any person engaged in the business of leasing
airplanes, airplane engines or parts to third parties, or any affiliates
thereof.  Prior to the release of any confidential information of the Borrower
to any prospective Participant or assignee, the Lender will identify the
prospective Participant or assignee to the Borrower and receive the Borrower’s
prior written approval of the release of the information.  Without limiting the
foregoing, the Lender shall not release any confidential information of the
Borrower to any prospective Participant or assignee without obtaining the
agreement of such prospective Participant or assignee to be bound by the
provisions of Section 10.18 hereof.


10.5         Captions.  Captions in the Loan Documents are included for
convenience of reference only and shall not constitute a part of any Loan
Document for any other purpose.

 

10.6         Notices.  All notices, requests, demands, directions, declarations
and other communications between the Lender and the Borrower provided for in any
Loan Document shall, except as otherwise expressly provided, be mailed by
registered or certified mail, return receipt requested, or telegraphed, or
faxed, or delivered in hand or by a recognized overnight courier to the
applicable party at its address indicated opposite its name on the signature
pages hereto.  The foregoing shall be effective and deemed received three days
after being deposited in the mails, postage prepaid, addressed as aforesaid and
shall whenever sent by telegram, telegraph or facsimile (provided the
transmitting facsimile machine provides written confirmation that the
transmission was successfully completed) or delivered in hand or by a nationally
recognized overnight courier be effective when received.  Any party may change
its address by a communication in accordance herewith.

 

10.7         Application of Payments.  If an Event of Default or Potential
Default shall have occurred and be continuing, the Lender agrees that all
payments on account of the Obligations shall be applied as follows:

 

First, to the Lender for all costs, expenses and fees then due and payable from
the Borrower under the Loan Documents until such costs, expenses and fees are
paid in full;

 

Second, to the Lender for all interest then due and payable from the Borrower
under the Loan Documents allocated in respect of each Loan as the Lender, in its
sole discretion, shall determine until such interest is paid in full;


Third, to the Lender for the principal amount of the Obligations then due and
payable from the Borrower under the Loan Documents allocated in respect of each
loan as the Lender, in its sole discretion, shall determine until such principal
is paid in full; and

 

Fourth, if any amounts remain after satisfying the amounts specified in clauses
First through Third above, the balance, if any, shall be remitted to the
Borrower.

 

10.8         Expenses.  The Borrower will from time to time reimburse the Lender
promptly following demand for all reasonable out-of-pocket expenses (including
the reasonable fees and expenses of its legal counsel) in connection with (a)
the preparation of the Loan Documents, (b) the making of any Loans and (c) the
administration of the Loan Documents.  The Borrower also will from to time
reimburse the Lender for all out-of-pocket expenses (including reasonable fees
and expenses of its counsel) in connection with the enforcement of the Loan
Documents.

 

10.9         Survival of Warranties and Certain Agreements.  All agreements,
representations and warranties expressly made herein shall survive the execution
and delivery of this Agreement, the making of the Loans hereunder and the
execution and delivery of the Notes.  Notwithstanding anything in this Agreement
or implied by law to the contrary, the agreements of the Borrower set forth in
Section 10.8 shall survive the payment of the Loans and the termination of this
Agreement and continue for the benefit of the Lender, notwithstanding the
failure of the transactions contemplated hereby to be consummated.  This
Agreement shall remain in full force and effect until the repayment in full of
all amounts owed by the Borrower under the Notes or any other Loan Document.

 

10.10       Severability.  The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement, any Note or
other Loan Document shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
the Notes or other Loan Documents or of such provision or obligation in any
other jurisdiction.

 

10.11       No Fiduciary Relationship.  No provision in this Agreement or in any
of the other Loan Documents and no course of dealing between the parties shall
be deemed to create any fiduciary duty by any Lender to the Borrower.

 

10.12       CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE
BORROWER AND THE LENDER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE CITY, COUNTY AND STATE OF NEW YORK AND
IRREVOCABLY AGREES THAT, ANY ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING
TO THE NOTES, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY BE LITIGATED IN
SUCH COURTS.  EACH PARTY TO THIS AGREEMENT ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE, OR SUCH OTHER LOAN DOCUMENT.


10.13       WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER EACH HEREBY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE
LENDER/BORROWER RELATIONSHIP ESTABLISHED HEREBY.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.  THE BORROWER AND THE LENDER EACH
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO THE TRANSACTION, THAT
EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE
BORROWER AND THE LENDER EACH FURTHER WARRANTS AND REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, MODIFICATIONS, REPLACEMENTS OR
RESTATEMENTS TO THIS AGREEMENT, THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.14       Counterparts; Effectiveness.  This Agreement and any amendment
hereto or waiver hereof may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement and any amendments
hereto or waivers hereof shall become effective when the Lender shall have
received signed counterparts or notice by fax of the signature page that the
counterpart has been signed and is being delivered to it or facsimile that such
counterparts have been signed by all the parties hereto or thereto.

 

10.15       Use of Defined Terms.  All words used herein in the singular or
plural shall be deemed to have been used in the plural or singular where the
context or construction so requires.  Any defined term used in the singular
preceded by “any” shall be taken to indicate any number of the members of the
relevant class.

 

10.16       Offsets.  Nothing in this Agreement shall be deemed a waiver or
prohibition of the Lender’s right of banker’s lien or offset.

 

10.17       Entire Agreement.  This Agreement, the Notes issued hereunder and
the other Loan Documents constitute the entire understanding of the parties
hereto as of the date hereof with respect to the subject matter hereof and
thereof and supersede any prior agreements, written or oral, with respect hereto
or thereto.


10.18       Confidentiality.  In handling any written information specifically
marked “confidential” prior to its delivery, the Borrower and the Lender shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same type to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
or any other Loan Documents except that disclosure of such information may be
made (a) to the agents, employees, subsidiaries or Affiliates of such Person in
connection with this Agreement or any other Loan Document, (b) to prospective
participants or assignees of the Loans, subject to Section 10.4, (c) as required
by law, regulation, rule or order, subpoena, judicial order or similar order,
and (d) as may be required in connection with the examination, audit or similar
investigation of such Person.  Confidential information shall not include
information that either (x) is in the public domain, or becomes a part of the
public domain after disclosure to such Person through no fault of such Person or
(y) is disclosed to such Person by a third party, provided such Person does not
have knowledge that such third party is prohibited from disclosing such
information.

 

*          *          *

 


IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed by their duly authorized representatives as of the date first
above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/S/ NICHOLAS J. NOVASIC

 

 

 

Name: Nicholas J. Novasic

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

Notices To:

 

 

 

2320 Marinship Way

 

 

 

Suite 300

 

 

 

Sausalito, CA  94965

 

 

 

Fax No. (415) 331-5167

 

 

 

Attention:  General Counsel

 

 

 

 

 

 

 

With copy to:

 

 

 

Cooley Godward LLP

 

 

 

One Maritime Plaza, 20th Floor

 

 

 

San Francisco, CA 94111-3580

 

 

 

Fax:  (415) 951-3699

 

 

 

Attention:  Barry A. Graynor, Esq.

 

 

 

 

 

ABB CREDIT FINANS AB (publ)

 

 

 

 

By:

/S/ ANDERS LIDEFELT AND /S/ JOHN BERG

 

 

Name:  Anders Lidefelt and John Berg

 

 

Title:  Director and __________

 

 

 

Notices To:

 

 

Birger Jarlsgatan 57B

 

 

SE-113 96 Stockholm

 

 

Sweden

 

 

Fax No.  46 8 458 58 96

 

 

Attention:    (1) Business Administration and

 

 

(2) Manager, Aviation Finance

 

 

 

 

 

With copy to:

 

 

Schnader Harrison Segal & Lewis LLP

 

 

140 Broadway, Suite 3100

 

 

New York, NY  10005

 

 

Fax No. (212) 972-8798

 

 

Attention: Joel Hasen, Esq.

 

 

 